Exhibit 10.7










BMW AUTO LEASING LLC,
as Transferor,
 
and
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Owner Trustee
 


 

 
 
 
FORM OF AMENDED AND RESTATED TRUST
AGREEMENT

Dated as of March 20, 2019
 
 
 



 















--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
 
ARTICLE ONE DEFINITIONS
 
1
Section 1.01.
Capitalized Terms
1
Section 1.02.
Interpretive Provisions.
5


ARTICLE TWO ORGANIZATION
 
6
Section 2.01.
Name and Status
6
Section 2.02.
Office
6
Section 2.03.
Purposes and Powers.
6
Section 2.04.
Appointment of Owner Trustee
7
Section 2.05.
Initial Capital Contribution of Owner Trust Estate
7
Section 2.06.
Declaration of Trust
7
Section 2.07.
Liability of the Transferor.
8
Section 2.08.
Title to Trust Property
8
Section 2.09.
Situs of Issuer
8
Section 2.10.
Representations and Warranties of the Transferor
8


ARTICLE THREE TRUST CERTIFICATES AND TRANSFER OF INTERESTS
 
10
Section 3.01.
Initial Ownership
10
Section 3.02.
The Trust Certificates
10
Section 3.03.
Authentication and Delivery of Trust Certificates
10
Section 3.04.
Registration of Transfer and Exchange.
10
Section 3.05.
Mutilated, Destroyed, Lost or Stolen Trust Certificates
14
Section 3.06.
Persons Deemed Trust Certificateholders
14
Section 3.07.
Access to List of Trust Certificateholders’ Names and Addresses
14
Section 3.08.
Maintenance of Office or Agency
15
Section 3.09.
Appointment of Paying Agent
15
Section 3.10.
Ownership of Trust Certificate
16
Section 3.11.
Trust Certificates held by Issuer, Transferor or their Affiliates
16


ARTICLE FOUR ACTIONS BY OWNER TRUSTEE
 
16



i

--------------------------------------------------------------------------------

Section 4.01.
Prior Notice to Trust Certificateholders with Respect to Certain Matters
16
Section 4.02.
Action by Trust Certificateholders with Respect to Certain Matters
17
Section 4.03.
Action by Owner Trustee with Respect to Bankruptcy
17
Section 4.04.
Restrictions on Trust Certificateholders’ Power
17
Section 4.05.
Majority Control
17


ARTICLE FIVE APPLICATION OF TRUST FUNDS; CERTAIN DUTIES
 
18
Section 5.01.
Establishment of Certificate Distribution Account; Deposit Into Reserve Fund.
18
Section 5.02.
Application of Trust Funds.
18
Section 5.03.
Method of Payment
19
Section 5.04.
Accounting and Reports.
19


ARTICLE SIX AUTHORITY AND DUTIES OF OWNER TRUSTEE
 
20
Section 6.01.
General Authority
20
Section 6.02.
General Duties
20
Section 6.03.
Action Upon Instruction.
20
Section 6.04.
No Duties Except as Specified
21
Section 6.05.
No Action Unless Specifically Authorized
22
Section 6.06.
Restrictions
22
Section 6.07.
Owner Trustee to Provide Information
23


ARTICLE SEVEN CONCERNING THE OWNER TRUSTEE
 
23
Section 7.01.
Acceptance of Trusts and Duties
23
Section 7.02.
Doing Business in Other Jurisdictions
26
Section 7.03.
Furnishing of Documents
26
Section 7.04.
Representations and Warranties
26
Section 7.05.
Reliance; Advice of Counsel.
27
Section 7.06.
Not Acting in Individual Capacity
28
Section 7.07.
Owner Trustee Not Liable for Trust Certificates
28
Section 7.08.
Owner Trustee May Own Trust Certificates and Notes
28


ARTICLE EIGHT COMPENSATION OF OWNER TRUSTEE
 
28
Section 8.01.
Owner Trustee’s Compensation and Indemnification.
28





ii

--------------------------------------------------------------------------------

ARTICLE NINE TERMINATION OF TRUST AGREEMENT
 
29
Section 9.01.
Termination of Trust Agreement.
29


ARTICLE TEN SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES
 
31
Section 10.01.
Eligibility Requirements for Owner Trustee
31
Section 10.02.
Resignation or Removal of Owner Trustee
31
Section 10.03.
Successor Owner Trustee
32
Section 10.04.
Merger or Consolidation of Owner Trustee
32
Section 10.05.
Appointment of Co‑Trustee or Separate Trustee
32


ARTICLE ELEVEN TAX MATTERS
 
34
Section 11.01.
Tax and Accounting Characterization.
34
Section 11.02.
Signature on Returns; Partnership Representative.
34
Section 11.03.
Tax Reporting
35


ARTICLE TWELVE MISCELLANEOUS
 
35
Section 12.01.
Amendments.
35
Section 12.02.
No Legal Title to Owner Trust Estate
37
Section 12.03.
Limitations on Rights of Others
37
Section 12.04.
Notices
37
Section 12.05.
Severability
37
Section 12.06.
Counterparts
38
Section 12.07.
Successors and Assigns
38
Section 12.08.
No Petition
38
Section 12.09.
No Recourse
38
Section 12.10.
Headings
38
Section 12.11.
Governing Law
38
Section 12.12.
Certificates Nonassessable and Fully Paid
39
Section 12.13.
Communications with Rating Agencies
39
Section 12.14.
Financial Crimes Enforcement Network’s Customer Due Diligence Requirements
39


ARTICLE THIRTEEN COMPLIANCE WITH REGULATION AB
 
40
EXHIBITS
   



iii

--------------------------------------------------------------------------------

Exhibit A  ‑  Form of Trust Certificate
 
A‑1
Exhibit B  ‑  Form of Rule 144A Certificate
 
B‑1
Exhibit C  ‑  Form of Rule 144A Letter
 
C‑1
Exhibit D  ‑  Form of Investment Letter
 
D‑1



iv

--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT
 
This Amended and Restated Trust Agreement, dated as of March 20, 2019, is
between BMW Auto Leasing LLC, a Delaware limited liability company, as
transferor (the “Transferor”), and Wilmington Trust, National Association, a
national banking association, as trustee (the “Owner Trustee”).
 
WHEREAS, the parties hereto entered into that certain initial trust agreement
dated as of February 21, 2019 (the “Initial Trust Agreement”) pursuant to which
the BMW Vehicle Lease Trust 2019-1 was created; and
 
WHEREAS, the parties hereto are entering into this Agreement pursuant to which,
among other things, the Initial Trust Agreement will be amended and restated and
the Trust Certificates will be issued.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE ONE

DEFINITIONS
 
Section 1.01.          Capitalized Terms.  Capitalized terms used herein that
are not otherwise defined shall have the meanings ascribed thereto in the SUBI
Trust Agreement, the Servicing Agreement or the Indenture, as the case may be. 
Whenever used herein, unless the context otherwise requires, the following words
and phrases shall have the following meanings:
 
“Administrator” means BMW FS, as Administrator under the Issuer Administration
Agreement, and its successors in such capacity.
 
“Agreement” means this Amended and Restated Trust Agreement, as the same may be
amended or supplemented from time to time.
 
“Applicable Law” has the meaning set forth in Section 12.14.
 
“Authenticating Agent” means any Person authorized by the Owner Trustee to act
on behalf of the Owner Trustee to authenticate and deliver the Trust
Certificates.
 
“Basic Servicing Agreement” means that certain servicing agreement, dated as of
August 30, 1995, between the Vehicle Trust, BMW Manufacturing L.P. and BMW FS,
as servicer.
 
“Benefit Plan” means (i) an employee benefit plan, as defined in Section 3(3) of
ERISA, that is subject to Title I of ERISA, (ii) a plan described in Section
4975(e)(1) of the Code, (iii) a governmental or church plan, as defined in
Sections 3(32) and 3(33) of ERISA, respectively, subject to any federal, state
or local law which is substantially similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code, (iv) an entity whose underlying assets
 

--------------------------------------------------------------------------------



include plan assets by reason of a plan’s investment in the entity (within the
meaning of Department of Labor Regulation 29 C.F.R. Section 2510.3‑101) or (v) a
person investing “plan assets” of any such plan or entity.
 
“Certificate Distribution Account” means the account established pursuant to
Section 5.01(a).
 
“Certificate Percentage Interest” means with respect to any Trust Certificate,
the percentage interest of ownership in the Issuer represented thereby as set
forth on the face thereof.
 
“Certificate Register” and “Certificate Registrar” means the register mentioned
in and the registrar appointed pursuant to Section 3.04.
 
“Certificate of Trust” means the Certificate of Trust filed for the Issuer
pursuant to Section 3810(a) of the Statutory Trust Statute.
 
“Control Agreement” means that certain control agreement, dated as of March 20,
2019, between the Issuer and U.S. Bank National Association, as Indenture
Trustee, securities intermediary and secured party, as amended and supplemented
from time to time.
 
“Distribution Account” means either the Note Distribution Account or the
Certificate Distribution Account, as the context may require.
 
“Distribution Statement” has the meaning set forth in Section 5.02(c).
 
“Expenses” means all liabilities, obligations, losses, damages, taxes, claims,
actions and suits, and any and all reasonable costs, expenses and disbursements
(including reasonable legal fees and expenses, and including those incurred by
an Indemnified Party in connection with the enforcement of any indemnification
or other obligation of the Issuer) of any kind and nature whatsoever.
 
“Fiscal Year” means the taxable year of the Issuer which shall be the fiscal
year ending December 31st of each year.
 
“Indemnified Parties” has the meaning set forth in Section 8.01(a).
 
“Indenture” means that certain indenture, dated as of March 20, 2019, between
the Issuer and U.S. Bank National Association, as Indenture Trustee, as amended
or supplemented from time to time.
 
“Initial Deposit” means the Transferor’s deposit to the Reserve Fund, on or
before the Closing Date, of $2,912,058.32.
 
“Initial Note Balance” means the aggregate initial principal amount of the
Notes.
 
“Interest” means, as of any date, the ownership interest of a Trust
Certificateholder (including the Transferor as holder of the Trust Certificate)
in the Issuer as of such date, including the right of such Trust
Certificateholder to any and all benefits to which such Trust
 
2

--------------------------------------------------------------------------------



Certificateholder may be entitled as provided in this Agreement, together with
the obligations of such Trust Certificateholder to comply with all the terms and
provisions of this Agreement.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended.
 
“Issuer” means the BMW Vehicle Lease Trust 2019-1, and its successors.
 
“Issuer Administration Agreement” means that certain issuer administration
agreement, dated as of March 20, 2019, among the Issuer, the Indenture Trustee,
the Transferor and the Administrator, as amended or supplemented from time to
time.
 
“Issuer SUBI Certificate Transfer Agreement” means that certain issuer SUBI
certificate transfer agreement, dated as of March 20, 2019, between the
Transferor and the Issuer, as amended or supplemented from time to time.
 
“Note” means any of the $200,000,000 Class A-1 Notes, $342,500,000 Class A-2
Notes, $342,500,000 Class A-3 Notes or $115,000,000 Class A-4 Notes.
 
“Noteholder” means the registered holder of a Note.
 
“Offered Securities” means the Notes.
 
“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in this Agreement, be employees of or
counsel to the Transferor, the Administrator or any of their respective
Affiliates, and who shall be satisfactory to the Owner Trustee and which opinion
or opinions shall be addressed to the Owner Trustee and be in form and substance
satisfactory to the Owner Trustee.  Opinions of Counsel need to address matters
of law only, and may be based upon stated assumptions as to relevant matters of
fact.
 
“Optional Purchase” has the meaning set forth in Section 2.19 of the Servicing
Agreement.
 
“Optional Purchase Price” has the meaning set forth in Section 2.19 of the
Servicing Agreement.
 
“Outstanding Amount” has the meaning ascribed to the term in the Indenture.
 
“Owner Corporate Trust Office” means the principal office of the Owner Trustee
at which at any particular time its corporate trust business shall be
administered, which office at the date of the execution of this Agreement is
located at Wilmington Trust, National Association, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890-1600; or at such other address
as the Owner Trustee may designate from time to time by notice to the Trust
Certificateholders and the Indenture Trustee, or the principal corporate trust
office of any successor Owner Trustee (the address of which the successor Owner
Trustee shall notify the Trust Certificateholders and the Indenture Trustee).
 
“Owner Trust Estate” has the same meaning as “Trust Estate” under the Indenture.
 
3

--------------------------------------------------------------------------------



“Paying Agent” means any paying agent or co‑paying agent appointed pursuant to
Section 3.09, and shall initially be U.S. Bank National Association.
 
“Qualified Institutional Buyer” has the meaning ascribed thereto in Rule 144A.
 
“Rating Agency Condition” has the meaning set forth in the Indenture.
 
“Rating Event” has the meaning set forth in the Indenture.
 
“Record Date” means, with respect to any Payment Date, the close of business on
the Business Day immediately preceding such Payment Date.
 
“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting releases (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005) and Asset-Backed
Securities Disclosure and Registration, Securities Act Release No. 33-9638, 79
Fed. Reg. 57,184 (Sept. 24, 2014)) or by the staff of the Commission, or as may
be provided by the Commission or its staff from time to time.
 
“Reserve Fund” means the account established pursuant to Section 8.02(a) of the
Indenture.
 
“Responsible Officer” means, with respect to the Owner Trustee, any officer in
the corporate trust department of the Owner Trustee with direct responsibility
for the administration of this Agreement.
 
“Rule 144A” means Rule 144A under the Securities Act.
 
“Rule 144A Information” means information requested of the Transferor, in
connection with the proposed transfer of a Trust Certificate, to satisfy the
requirements of paragraph (d)(4) of Rule 144A.
 
“Secretary of State” means the Secretary of State of the State of Delaware.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security” means either a Note or a Trust Certificate, as the context may
require.
 
“Securityholder” means each registered holder of a Security.
 
“Servicing Agreement” means the Basic Servicing Agreement as supplemented by
that certain supplement, dated as of March 20, 2019, among the parties to the
Basic Servicing Agreement, as amended or supplemented from time to time.
 
“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. C. §3801 et seq., as the same may be amended from time to time.
 
4

--------------------------------------------------------------------------------



“SUBI Trust Agreement” means the Vehicle Trust Agreement as supplemented by that
certain supplement, dated as of March 20, 2019, among the parties to the Vehicle
Trust Agreement, as amended or supplemented from time to time.
 
“Transferor” means initially, BMW Auto Leasing LLC, a Delaware limited liability
company.
 
“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code.  References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.
 
“Trust Certificateholder” means the Person in whose name a Trust Certificate is
registered on the Certificate Register.
 
“Trust Certificates” means the Asset Backed Certificates issued pursuant to this
Agreement, substantially in the form of Exhibit A.
 
“Underwriter” means Citigroup Global Markets Inc., as representative for the
several underwriters pursuant to the Underwriting Agreement.
 
“Underwriting Agreement” means that certain underwriting agreement, dated March
12, 2019, among the Underwriter, the Transferor and BMW FS.
 
“Vehicle Trust” means Financial Services Vehicle Trust, a Delaware statutory
trust.
 
“Vehicle Trust Agreement” means that certain trust agreement, dated as of August
30, 1995, as amended and restated as of September 27, 1996, as further amended
as of May 25, 2000 and December 1, 2006, between BMW Manufacturing L.P., as
Grantor and UTI Beneficiary, and BNY Mellon Trust of Delaware, formerly known as
The Bank of New York (Delaware), as trustee.
 
“Vehicle Trustee” means BNY Mellon Trust of Delaware, formerly known as The Bank
of New York (Delaware), in its capacity as trustee of the Vehicle Trust, or any
successor thereto in such capacity.
 
Section 1.02.          Interpretive Provisions.
 
(a)          For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires, (i) terms used herein
include, as appropriate, all genders and the plural as well as the singular,
(ii) references to words such as “herein”, “hereof” and the like shall refer to
this Agreement as a whole and not to any particular part, article or section
within this Agreement, (iii) references to a section such as “Section 1.01” and
the like shall refer to the applicable section of this Agreement and (iv) the
term “include” and all variations thereof shall mean “include without
limitation”.
 
5

--------------------------------------------------------------------------------



(b)          As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
generally accepted accounting principles.  To the extent that the definitions of
accounting terms in this Agreement or in any such certificate or other document
are inconsistent with the meanings of such terms under generally accepted
accounting principles, the definitions contained in this Agreement or in any
such certificate or other document shall control.
 
ARTICLE TWO

ORGANIZATION
 
Section 2.01.          Name and Status.  The trust continued hereby shall be
known as “BMW Vehicle Lease Trust 2019-1”, in which name the Issuer may engage
in activities as permitted by the Basic Documents, make and execute contracts
and other instruments and sue and be sued, to the extent provided herein.  It is
the intention of the parties hereto that the Issuer shall be a statutory trust
under the Statutory Trust Statute, and that this Agreement shall constitute the
governing instrument of that statutory trust.
 
Section 2.02.          Office.  The chief executive office and principal place
of business of the Issuer shall be in care of the Owner Trustee, initially at
the Owner Corporate Trust Office and thereafter at such other address as the
Owner Trustee may designate by written notice to the Trust Certificateholders
and the Transferor.
 
Section 2.03.          Purposes and Powers.
 
(a)          The purposes of the Issuer are:  (i) at the direction of the Trust
Certificateholders, to take assignments and conveyances of certain assets from
time to time, to hold such assets in trust and to collect and disburse the
periodic income therefrom for the benefit of the Trust Certificateholders,
(ii) to engage in any of the other activities described or authorized in this
Agreement, any supplement or any amendment hereto or thereto and (iii) to engage
in any and all activities that are necessary or appropriate to accomplish the
foregoing or that are incidental thereto or connected therewith.  The Issuer
shall not be employed for any purpose except as duly authorized in accordance
with the provisions of this Agreement.
 
(b)          The initial sole purpose of the Issuer is to conserve the Owner
Trust Estate and collect and disburse the periodic income therefrom for the use
and benefit of the Trust Certificateholders, and in furtherance of such purpose
to engage in the following ministerial activities:
 
(i)          to issue the Notes pursuant to the Indenture, the Trust
Certificates pursuant to this Agreement, and to sell the Notes upon the written
order of the Transferor;
 
6

--------------------------------------------------------------------------------



(ii)          to acquire the 2019-1 SUBI Certificate from the Transferor and the
other property of the Owner Trust Estate, in exchange for the Notes and the
Trust Certificate;
 
(iii)          to pay interest on and principal of the Notes and distributions
on the Trust Certificates;
 
(iv)          to assign, grant, transfer, pledge, mortgage and convey the Owner
Trust Estate pursuant to the Indenture to the Indenture Trustee as security for
the Notes and to hold, manage and distribute to the Trust Certificateholders
pursuant to the terms of this Agreement any portion of the Owner Trust Estate
released from the Lien of, and remitted to the Issuer pursuant to, the
Indenture;
 
(v)          to enter into and perform its obligations under the Basic Documents
to which the Issuer is a party;
 
(vi)          to engage in other transactions, including entering into
agreements, that are necessary, suitable or convenient to accomplish the
foregoing or that are incidental thereto or connected therewith; and
 
(vii)          subject to compliance with the Basic Documents, to engage in such
other activities as may be required in connection with conservation of the Owner
Trust Estate and the making of distributions to the Trust Certificateholders and
the Noteholders.
 
(c)          The Issuer shall not engage in any activity other than in
connection with the foregoing or other than as required or authorized by the
terms of this Agreement or the other Basic Documents.
 
Section 2.04.          Appointment of Owner Trustee.  The Transferor hereby
appoints the Owner Trustee as trustee of the Issuer effective as of the date
hereof, to have all the rights, powers and duties set forth herein, and the
Owner Trustee hereby accepts such appointment.  All actions taken by the Owner
Trustee are solely in its capacity as owner trustee, and not in an individual
capacity.
 
Section 2.05.          Initial Capital Contribution of Owner Trust Estate.  The
Transferor hereby sells, assigns, transfers, conveys and sets over to the Owner
Trustee, as of the date hereof, the sum of $1.00.  The Owner Trustee hereby
acknowledges receipt in trust from the Transferor, as of the date hereof, of the
foregoing contribution, which shall constitute the initial Owner Trust Estate
and shall be deposited in the Certificate Distribution Account.  The Transferor
shall pay organizational expenses of the Issuer as they may arise or shall, upon
the request of the Owner Trustee, promptly reimburse the Owner Trustee for any
such expenses paid by the Owner Trustee.
 
Section 2.06.          Declaration of Trust.  The Owner Trustee hereby declares
that it will hold the Owner Trust Estate in trust upon and subject to the
conditions set forth herein for the sole purpose of conserving the Owner Trust
Estate and collecting and disbursing the periodic
 
7

--------------------------------------------------------------------------------



income therefrom for the use and benefit of the Trust Certificateholders, who
are intended to be “beneficial owners” within the meaning of the Statutory Trust
Statute, subject to the Lien of the Indenture Trustee and the obligations of the
Issuer under the Basic Documents.  Effective as of the date hereof, the Owner
Trustee shall have all rights, powers and duties set forth herein and under
Delaware law for the sole purpose and to the extent necessary to accomplish the
purpose of the Issuer as set forth in Sections 2.03(a) and 2.03(b).
 
Section 2.07.          Liability of the Transferor.
 
The Transferor or any subsequent transferee, as holder of the Trust Certificate,
shall defend, indemnify and hold harmless the Issuer, the Owner Trustee and each
Paying Agent from and against any and all taxes that may at any time be asserted
against the Issuer or the Owner Trustee with respect to the transactions
contemplated herein, including any sales, use, gross receipts, general
corporation, tangible personal property, privilege, license or income taxes,
taxes on or measured by income or any state or local taxes assessed on the
Issuer, the Owner Trustee or any Paying Agent resulting from the location of
assets of the Issuer or the presence of the Owner Trustee or any Paying Agent
and costs and Expenses in defending against the same; provided, however, that
the foregoing indemnity shall not include income taxes on any fees payable to,
or Expenses reimbursed to, the Owner Trustee or any Paying Agent.
 
Section 2.08.          Title to Trust Property.  Legal title to the Owner Trust
Estate shall be vested at all times in the Issuer as a separate legal entity,
except where applicable law in any jurisdiction requires title to any part of
the Owner Trust Estate to be vested in a trustee, in which case title shall be
deemed to be vested in the Owner Trustee, on behalf of the Issuer, a co‑trustee
or a separate trustee, as the case may be; provided that in no event shall title
or any ownership interest in the Owner Trust Estate be vested in the name of the
Owner Trustee without the express prior written consent of the Owner Trustee
(which may be withheld or conditioned by the Owner Trustee for any reason in
good faith).
 
Section 2.09.          Situs of Issuer.  The Issuer shall be located and
administered in the State of Delaware.  All bank accounts maintained by the
Owner Trustee on behalf of the Issuer shall be located in Delaware or New York. 
The Issuer shall not have any employees in any state other than Delaware;
provided, however, that nothing herein shall restrict or prohibit the Owner
Trustee from having employees within or without the State of Delaware.  Payments
shall be received by the Issuer only in Delaware or New York and payments shall
be made by the Issuer only from Delaware or New York.  The only office of the
Issuer shall be at the Owner Corporate Trust Office.
 
Section 2.10.          Representations and Warranties of the Transferor.  The
Transferor hereby represents and warrants to the Owner Trustee that:
 
(a)          Organization and Good Standing.  The Transferor is duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Delaware, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted.
 
8

--------------------------------------------------------------------------------



(b)          Due Qualification.  The Transferor is duly qualified to do business
as a limited liability company in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the conduct of its business
requires such qualifications except when the failure to have any such license,
approval or qualification would not have a material adverse effect on the
condition, financial or otherwise, of the Transferor or would not have a
material adverse effect on the ability of the Transferor to perform its
obligations under this Agreement.
 
(c)          Power and Authority.  The Transferor has (i) the power and
authority to execute and deliver this Agreement and to carry out its terms;
(ii) good title to and is the sole legal and beneficial owner of the 2019-1 SUBI
Certificate, free and clear of Liens and claims; (iii) full power and authority
to transfer the 2019-1 SUBI Certificate to and deposit the same with the Issuer;
(iv) duly authorized such transfer and deposit to the Issuer by all necessary
action; and (v) duly authorized the execution, delivery and performance of this
Agreement by all necessary action.
 
(d)          Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of the Transferor, enforceable in accordance with its terms,
except as such enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights in general and
by general principles of equity, regardless of whether such enforceability shall
be considered in a proceeding in equity or in law.
 
(e)          No Violation.  The consummation of the transactions contemplated by
this Agreement and the fulfillment of the terms of this Agreement do not
conflict with or breach any of the terms or provisions of, or constitute (with
or without notice or lapse of time) a default under, any material indenture,
agreement or other instrument to which the Transferor is a party or by which it
shall be bound; nor result in the creation or imposition of any material Lien
upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than this Agreement); nor violate any law
or, to the best of the Transferor’s knowledge, any order, rule or regulation
applicable to the Transferor of any court or of any federal or State regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Transferor or its properties.
 
(f)          No Proceedings.  There are no proceedings or investigations
pending, or to the Transferor’s knowledge, threatened, before any court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Transferor or its properties:  (i) asserting the
invalidity of this Agreement or any of the other Basic Documents; (ii) seeking
to prevent the issuance of the Notes or the Trust Certificates or the
consummation of any of the transactions contemplated by this Agreement or any of
the other Basic Documents; (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Transferor of its
obligations under, or the validity or enforceability of, this Agreement or any
of the other Basic Documents; or (iv) relating to the Transferor and that might
adversely affect the federal income tax or state income or franchise tax
attributes of the Notes or the Trust Certificates.
 
9

--------------------------------------------------------------------------------



ARTICLE THREE

TRUST CERTIFICATES
AND TRANSFER OF INTERESTS
 
Section 3.01.          Initial Ownership.  Upon the formation of the Issuer by
the contribution by the Transferor pursuant to Section 2.05 and until the
issuance of the Trust Certificates, the Transferor shall be the sole beneficiary
of the Issuer.
 
Section 3.02.          The Trust Certificates.  The Trust Certificates shall be
substantially in the form set forth in Exhibit A.  Except for the issuance of
the Trust Certificate to the Transferor, no Trust Certificate may be sold,
pledged or otherwise transferred to any Person except in accordance with Section
3.04 and Section 3.10, as applicable, and any attempted sale, pledge or transfer
in violation of Section 3.04 or Section 3.10, as applicable, shall be null and
void.
 
The Trust Certificates may be in printed or in typewritten form, and may be
executed on behalf of the Issuer by manual or facsimile signature of an
Authenticating Agent.  Trust Certificates bearing the manual or facsimile
signatures of individuals who were, at the time when such signatures shall have
been affixed, authorized to sign on behalf of the Issuer, shall be validly
issued and entitled to the benefits of this Agreement, notwithstanding that such
individuals or any of them shall have ceased to be so authorized prior to the
authentication and delivery of such Trust Certificates or did not hold such
offices at the date of authentication and delivery of such Trust Certificates. 
If registration of a transfer of a Trust Certificate is permitted pursuant to
Section 3.04, the transferee of such Trust Certificate shall become a Trust
Certificateholder, and shall be entitled to the rights and subject to the
obligations of a Trust Certificateholder hereunder, upon due registration of
such Trust Certificate in such transferee’s name pursuant to Section 3.04.
 
Section 3.03.          Authentication and Delivery of Trust Certificates. 
Concurrently with the transfer of the 2019-1 SUBI Certificate to the Issuer, the
Owner Trustee shall cause to be executed, on behalf of the Issuer, Trust
Certificates representing 100% of the Certificate Percentage Interest,
authenticated and delivered to or upon the written order of the Transferor, in
authorized denominations.  No Trust Certificate shall entitle its holder to any
benefit under this Agreement, or shall be valid for any purpose, unless there
shall appear on such Security a certificate of authentication, substantially in
the form set forth in Exhibit A, executed by the Owner Trustee or its
Authenticating Agent, by manual signature; such authentication shall constitute
conclusive evidence that such Trust Certificate shall have been duly
authenticated and delivered hereunder.  All Trust Certificates shall be dated
the date of their authentication.  Upon issuance, execution and delivery
pursuant to the terms hereof, the Trust Certificates shall be entitled to the
benefits of this Agreement.
 
Section 3.04.          Registration of Transfer and Exchange.
 
(a)          The Certificate Registrar shall cause to be kept a register (the
“Certificate Register”) in which, subject to such reasonable regulations as it
may prescribe, the Certificate Registrar shall provide for the registration of
Trust Certificates and, if and to the extent transfers and exchanges are
permitted pursuant to Section 3.04(b), the registration of transfers of Trust
 
10

--------------------------------------------------------------------------------



Certificates.  No transfer of a Trust Certificate shall be recognized except
upon registration of such transfer.  U.S. Bank National Association is hereby
appointed as the initial “Certificate Registrar”.  Upon any resignation of the
Certificate Registrar, the Owner Trustee shall promptly appoint a successor.
 
(b)          Each Trust Certificate shall bear a legend regarding reoffers,
resales, pledges and transfers to the effect of the legend on the form of Trust
Certificate attached as Exhibit A hereto, unless determined otherwise by the
Administrator (as certified to the Certificate Registrar in an Officer’s
Certificate) consistent with applicable law.
 
As a condition to the registration of any transfer of a Trust Certificate, the
prospective transferee shall be required to represent in writing to the Owner
Trustee, the Transferor and the Certificate Registrar the following:
 
(i)          It has neither acquired nor will it transfer any Trust Certificate
it purchases (or any interest therein) or cause any such Trust Certificates (or
any interest therein) to be marketed on or through an “established securities
market” within the meaning of Section 7704(b)(1) of the Code, including, without
limitation, an over‑the‑counter‑market or an interdealer quotation system that
regularly disseminates firm buy or sell quotations.
 
(ii)          It will be the beneficial owner of the Trust Certificate and it
either (A) is not, and will not become, a partnership, Subchapter S corporation
or grantor trust for U.S. federal income tax purposes or (B) is such an entity,
but none of the direct or indirect beneficial owners of any of the interests in
such transferee have allowed or caused, or will allow or cause, 50% or more (or
such other percentage as the Transferor may establish prior to the time of such
proposed transfer) of the value of such interests to be attributable to such
transferee’s ownership of Trust Certificates.
 
(iii)          It understands that no subsequent transfer of the Trust
Certificates is permitted unless (A) such transfer is of a Trust Certificate
with a Certificate Percentage Interest of at least 5%, (B) it causes its
proposed transferee to provide to the Issuer, the Certificate Registrar and the
Underwriter a letter substantially in the form of Exhibit C hereto, or such
other written statement as the Transferor shall prescribe and (C) the Transferor
consents in writing to the proposed transfer, which consent shall be granted
unless, after consulting counsel, the Transferor determines that such transfer
would create a risk that the Issuer or the Vehicle Trust would be classified for
federal or any applicable state tax purposes as an association (or a publicly
traded partnership) taxable as a corporation; provided, however, that any
attempted transfer that would either cause (1) the number of registered holders
of Trust Certificates, or trust certificates of any related issuer, in the
aggregate to exceed 99 (provided that, each separate entity will be considered
as a single registered holder, regardless of the number of trust certificates
held by such entity) or (2) the number of holders of direct or indirect
interests in the Vehicle Trust to exceed 50, shall be a void transfer.
 
11

--------------------------------------------------------------------------------



(iv)          It understands that the Opinion of Counsel to the Issuer that the
Issuer is not a publicly traded partnership taxable as a corporation is
dependent in part on the accuracy of the representations in paragraphs (i), (ii)
and (iii) above.
 
(v)          It is not a Benefit Plan nor will it hold the Trust Certificates
being transferred for the account of a Benefit Plan.
 
(vi)          It is a Person who is either (A)(1) a citizen or resident of the
United States or (2) a corporation or partnership (including any entity treated
as a corporation or partnership for U.S. income tax purposes) organized in or
under the laws of the United States, any state or the District of Columbia or
(B) an estate the income of which is includible in gross income for federal
income tax purposes, regardless of source or a trust if a court within the
United States is able to exercise primary supervision of the administration of
the trust and one or more U.S. Persons (as such term is defined in the Code)
have the authority to control all substantial decisions of the trust.  It agrees
that it will provide a certification of non‑foreign status signed under penalty
of perjury (and such other certifications, representations or Opinions of
Counsel as may be requested by the Transferor, the Owner Trustee and the
Certificate Registrar).
 
(vii)          It understands that any purported transfer of any Trust
Certificate (or any interest therein) in contravention of any of the
restrictions and conditions in this Section shall be void, and the purported
transferee in such transfer shall not be recognized by the Issuer or any other
Person as a Trust Certificateholder for any purpose.
 
(viii)          No transfer of a Certificate or any interest therein shall be
made unless each prospective transferee represents and warrants, with respect to
itself and each prospective beneficial owner of the Certificate, that it is not
a member of an “expanded group” (within the meaning of the Treasury Regulations
issued under Section 385 of the Code) that includes a domestic corporation (as
determined for U.S. federal income tax purposes) or a “controlled partnership”
(within the meaning of Treasury Regulations issued under Section 385 of the
Code) of such expanded group where any member of such “expanded group” directly
or indirectly (through one or more entities that are treated for U.S. federal
income tax purposes as partnerships, disregarded entities, or grantor trusts)
owns Notes.
 
(c)          By acceptance of any Trust Certificate, the related Trust
Certificateholder specifically agrees with and represents to the Transferor, the
Issuer and Certificate Registrar that no transfer of such Trust Certificate
shall be made unless the registration requirements of the Securities Act and any
applicable state securities laws are complied with, or such transfer is exempt
from the registration requirements under the Securities Act because the transfer
satisfies one of the following:
 
(i)          Such transfer is in compliance with Rule 144A, to a transferee who
the transferor reasonably believes is a Qualified Institutional Buyer that is
 
12

--------------------------------------------------------------------------------



purchasing for its own account or for the account of a Qualified Institutional
Buyer and to whom notice is given that such transfer is being made in reliance
upon Rule 144A and (A) the transferor thereof executes and delivers to the
Transferor and the Certificate Registrar, a Rule 144A certificate substantially
in the form attached as Exhibit B and (B) the transferee executes and delivers
to the Transferor and the Certificate Registrar an investment letter
substantially in the form attached as Exhibit C.
 
(ii)          After the appropriate holding period, such transfer is pursuant to
an exemption from registration under the Securities Act provided by Rule 144
under the Securities Act and the transferee, if requested by the Transferor, the
Certificate Registrar or the Underwriter, delivers an Opinion of Counsel in form
and substance satisfactory to the Transferor and the Underwriter.
 
(iii)          Such transfer is to an institutional accredited investor as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D promulgated under the
Securities Act in a transaction exempt from the registration requirements of the
Securities Act, such transfer is in accordance with any applicable securities
laws of any State or any other jurisdiction, and such investor executes and
delivers to the Issuer and the Certificate Registrar an investment letter
substantially in the form attached as Exhibit D.
 
(d)          Upon surrender for registration of transfer or exchange of any
Trust Certificate at the office of the Certificate Registrar and upon compliance
with the provisions of this Agreement relating to such transfer or exchange, the
Owner Trustee shall execute and shall, or shall cause the Authenticating Agent
to, authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Trust Certificates in authorized denominations of a
like aggregate face amount dated the date of such authentication or the Trust
Certificates that the Trust Certificateholder making the exchange is entitled to
receive, as the case may be.
 
The Certificate Registrar shall require that every Trust Certificate presented
or surrendered for registration of transfer or exchange shall be accompanied by
a written instrument of transfer and accompanied by IRS Form W-8 BEN, W-8 ECI or
W‑9 (or successor form) or such other form and such other documentation as may
be reasonably required in form satisfactory to the Certificate Registrar duly
executed by the Trust Certificateholder or such Person’s attorney duly
authorized in writing.
 
No service charge shall be made for any registration of transfer or exchange of
Trust Certificates, but the Owner Trustee or the Certificate Registrar may
require payment of a sum sufficient to cover any tax or governmental charge that
may be imposed in connection with any registration of transfer or exchange of
Trust Certificates.
 
The Certificate Registrar shall cancel and retain or destroy, in accordance with
the Certificate Registrar’s retention policy then in effect, all Trust
Certificates surrendered for registration of transfer or exchange and shall upon
written request certify to the Transferor as to such retention or destruction.
 
13

--------------------------------------------------------------------------------



No transfer will be effectuated hereunder unless the Owner Trustee has received
the transfer documentation required hereunder.
 
(e)          The provisions of this Section generally are intended, among other
things, to prevent the Issuer from being characterized as a “publicly traded
partnership” within the meaning of Section 7704 of the Code, in reliance on
Treasury Regulations Section 1.7704‑1(e) and (h), and the Transferor shall take
such intent into account in determining whether or not to consent to any
proposed transfer of any Trust Certificate.
 
The preceding provisions of this Section notwithstanding, the Owner Trustee
shall not make and the Certificate Registrar shall not register any transfer or
exchange of Trust Certificates for a period of 15 days preceding the due date
for any payment with respect to the Trust Certificates.
 
Section 3.05.          Mutilated, Destroyed, Lost or Stolen Trust Certificates. 
If any mutilated Trust Certificate is surrendered to the Certificate Registrar,
or if the Certificate Registrar receives evidence to its satisfaction of the
destruction, loss or theft of any Trust Certificate and there is delivered to
the Certificate Registrar and the Owner Trustee such security or indemnity as
may be required by them to save each of them harmless, then (and in the absence
of notice that such Trust Certificate has been transferred to or is in the
possession of a third party purchaser), provided that the requirements of
Section 8‑405 of the UCC are met, the Owner Trustee on behalf of the Issuer
shall execute and the Authenticating Agent shall authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen Trust
Certificate, a new Trust Certificate of like tenor and denomination.  In
connection with the issuance of any new Trust Certificate pursuant to this
Section, the Owner Trustee or the Certificate Registrar may require the payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection therewith.  Any duplicate Trust Certificate issued
pursuant to this Section shall constitute conclusive evidence of an ownership
interest in the Issuer as if originally issued, whether or not the lost, stolen
or destroyed Trust Certificate shall be found at any time.
 
Section 3.06.          Persons Deemed Trust Certificateholders.  Prior to due
presentation of a Trust Certificate for registration of transfer, the Owner
Trustee, the Certificate Registrar, any Paying Agent and any of their respective
agents may treat the Person in whose name any Trust Certificate is registered in
the Certificate Register as the owner of such Trust Certificate for the purpose
of receiving distributions pursuant to Section 5.02 and for all other purposes
whatsoever, and none of the Owner Trustee, the Certificate Registrar, any Paying
Agent or any of their respective agents shall be affected by any notice to the
contrary.
 
Section 3.07.          Access to List of Trust Certificateholders’ Names and
Addresses.  The Certificate Registrar shall furnish or cause to be furnished to
the Servicer and the Transferor, or to the Indenture Trustee or the Owner
Trustee, as the case may be, within 15 days after receipt by the Certificate
Registrar of a request therefor from the Servicer, the Transferor, the Indenture
Trustee or the Owner Trustee in writing, a list, in such form as the requesting
party may reasonably request, of the names and addresses of the Trust
Certificateholders as of the most recent Record Date.  If (i) two or more Trust
Certificateholders or (ii) one or more Trust Certificateholders evidencing not
less than 25% of the aggregate Certificate Percentage Interest
 
14

--------------------------------------------------------------------------------



apply in writing to the Certificate Registrar, and such application states that
the applicants desire to communicate with other Trust Certificateholders with
respect to their rights under this Agreement or under the Trust Certificates and
such application is accompanied by a copy of the communication that such
applicants propose to transmit, then the Certificate Registrar shall, within
five Business Days after the receipt of such application, afford such applicants
access during normal business hours to the current list of Trust
Certificateholders.  Each Trust Certificateholder, by receiving and holding a
Trust Certificate, shall be deemed to have agreed not to hold either the
Transferor, the Certificate Registrar, the Owner Trustee or the Indenture
Trustee, as the case may be, accountable by reason of the disclosure of its name
and address, regardless of the source from which such information was derived.
 
Section 3.08.          Maintenance of Office or Agency.  The Trust shall cause
the Certificate Registrar to maintain, at the Corporate Trust Office or such
other location in Minnesota or Illinois chosen by the Certificate Registrar, an
office or offices or agency or agencies where Trust Certificates may be
surrendered for registration of transfer or exchange and where notices and
demands to or upon the Trust in respect of the Trust Certificates and the Basic
Documents may be served. The Trust initially designates the Corporate Trust
Office of U.S. Bank National Association, a national banking association, solely
for the purposes of the transfer, surrender or exchange of the Trust
Certificates, as its office for such purposes.  The Owner Trustee on behalf of
the Trust shall give prompt written notice to the Transferor and the other Trust
Certificateholders of any change in the location of the Certificate Register or
any such office or agency.
 
Section 3.09.          Appointment of Paying Agent.  The Paying Agent shall make
distributions to Trust Certificateholders pursuant to Section 5.02, and shall
report the amounts of such distributions to the Owner Trustee in accordance with
the Payment Date Certificate delivered in accordance with Section 8.03 of the
Indenture.  Any Paying Agent shall have the revocable power to withdraw funds
from the Certificate Distribution Account for the purpose of making the
distributions referred to above.  The Paying Agent initially shall be U.S. Bank
National Association.  The Owner Trustee may revoke such power and remove the
Paying Agent if the Owner Trustee determines in its sole discretion that the
Paying Agent has failed to perform its obligations under this Agreement in any
material respect.  Any co‑paying agent chosen by the Transferor and acceptable
to the Owner Trustee shall also be a Paying Agent.  Each Paying Agent may resign
upon 30 days’ written notice to the Owner Trustee.  In the event that a Paying
Agent may no longer act as Paying Agent, the Transferor, with the consent of the
Owner Trustee, shall appoint a successor to act as Paying Agent (which shall be
a bank or trust company).  The Owner Trustee shall cause such successor Paying
Agent or any additional Paying Agent appointed by the Owner Trustee to execute
and deliver to the Owner Trustee an instrument in which such successor Paying
Agent or additional Paying Agent shall agree with the Owner Trustee that as
Paying Agent, such successor Paying Agent or additional Paying Agent shall hold
all sums, if any, held by it for payment to the Trust Certificateholders in
trust for the benefit of the Trust Certificateholders entitled thereto until
such sums are paid to the Transferor or such Trust Certificateholders.  The
Paying Agent shall return all unclaimed funds to the Owner Trustee and upon
removal of a Paying Agent such Paying Agent shall also return all funds in its
possession to the Owner Trustee.  The provisions of Sections 7.01, 7.03, 7.04
and 8.01 shall apply to the Owner Trustee also in its role as Paying Agent, for
so long as the
 
15

--------------------------------------------------------------------------------



Owner Trustee shall act as Paying Agent and, to the extent applicable, to any
other paying agent appointed hereunder.
 
Section 3.10.          Ownership of Trust Certificate.  On the Closing Date, the
Transferor shall acquire beneficial and record ownership of the Trust
Certificate.  Upon a dissolution or termination of the Transferor, the Trust
Certificates held by it shall be distributed to BMW FS without regard to the
provisions of Section 3.02.  The Owner Trustee shall cause the Trust Certificate
to bear a legend stating to the extent permitted by applicable law: “THIS TRUST
CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN THE EVENT OF THE DISSOLUTION,
TERMINATION OR BANKRUPTCY OF THE HOLDER HEREOF, AND ANY TRANSFER IN VIOLATION OF
THIS PROVISION SHALL BE NULL AND VOID”.
 
Section 3.11.          Trust Certificates held by Issuer, Transferor or their
Affiliates.  Any Trust Certificates owned by the Issuer, the Transferor or any
of their respective Affiliates shall be entitled to the benefits under this
Agreement equally and proportionately to the benefits afforded other owners of
the Trust Certificates, except that such Trust Certificates shall be deemed not
to be outstanding for the purpose of determining whether the requisite
percentage of Securityholders have given any request, demand, authorization,
direction, notice, consent or other action under the Basic Documents (other than
the commencement by the Issuer of a voluntary proceeding in bankruptcy).
 
ARTICLE FOUR

ACTIONS BY OWNER TRUSTEE
 
Section 4.01.          Prior Notice to Trust Certificateholders with Respect to
Certain Matters.  Subject to the provisions and limitations of Section 4.04,
with respect to the following matters, the Owner Trustee shall not take action
unless the Owner Trustee has notified the Trust Certificateholders and the
Administrator in writing of the proposed action at least 30 days before the
taking of such action and Trust Certificateholders representing at least 50% of
the aggregate Certificate Percentage Interest have not notified the Owner
Trustee in writing prior to the 30th day after such notice is given that such
Trust Certificateholders have withheld consent or provided alternative
direction:
 
(a)          the initiation of any claim or lawsuit by the Issuer and the
compromise of any action, claim or lawsuit brought by or against the Issuer
(other than an action brought by the Servicer on behalf of the Vehicle Trust and
Persons having interests in the 2019-1 SUBI Certificate to collect amounts owed
under a 2019-1 Lease or in respect of a 2019-1 Vehicle);
 
(b)          the election by the Issuer to file an amendment to the Certificate
of Trust (unless such amendment is required to be filed under the Statutory
Trust Statute);
 
(c)          the amendment of the Indenture in circumstances where the consent
of any Noteholder is required;
 
16

--------------------------------------------------------------------------------



(d)          the amendment of the Indenture in circumstances where the consent
of any Noteholder is not required and such amendment materially and adversely
affects the interests of the Trust Certificateholders;
 
(e)          the amendment of any other Basic Document unless such amendment
does not materially and adversely affect the interests of the Trust
Certificateholders;
 
(f)          the amendment, change or modification of the Issuer Administration
Agreement, except to cure any ambiguity or to amend or supplement any provision
in a manner or add any provision that would not materially adversely affect the
interests of the Trust Certificateholders; or
 
(g)          the appointment of a successor Owner Trustee or Indenture Trustee.
 
Section 4.02.          Action by Trust Certificateholders with Respect to
Certain Matters.  Subject to the provisions and limitations of Section 4.04, to
the extent the Owner Trustee or the Issuer is deemed to be the Holder of the
2019-1 SUBI Certificate pursuant to the 2019-1 SUBI Supplement, the Owner
Trustee or Issuer, as the case may be, shall take such actions as directed in
writing by Trust Certificateholders holding Trust Certificates evidencing an
interest of at least 662/3% of the aggregate Certificate Percentage Interest;
provided, however, that so long as the Lien of the Indenture is outstanding,
such direction shall be subject to the consent of the Indenture Trustee, acting
at the direction of the Majority Noteholders.  The Owner Trustee may not, except
upon the occurrence of a Servicer Default subsequent to the payment in full of
the Notes and in accordance with the written directions of Trust
Certificateholders evidencing 662/3% of the aggregate Certificate Percentage
Interest, remove the Servicer, with respect to the 2019-1 SUBI Assets or appoint
a successor Servicer, with respect thereto.
 
Section 4.03.          Action by Owner Trustee with Respect to Bankruptcy.  The
Owner Trustee shall not have the power to commence a voluntary proceeding in
bankruptcy with respect to the Issuer except in accordance with Section 12.08.
 
Section 4.04.          Restrictions on Trust Certificateholders’ Power.  The
Trust Certificateholders shall not direct the Owner Trustee to take or refrain
from taking any action if such action or inaction would be contrary to any
obligation of the Issuer or the Owner Trustee under this Agreement or any of the
other Basic Documents or would be contrary to the purpose of the Issuer as set
forth in Section 2.03 or which could result in the trust being treated as an
entity separate from the Transferor, association or publicly traded partnership
taxable as a corporation for U.S. federal income tax purposes, nor shall the
Owner Trustee be obligated to follow any such direction, if given.
 
Section 4.05.          Majority Control.  Except as expressly provided herein,
any action that may be taken by the Trust Certificateholders under this
Agreement may be taken by the Trust Certificateholders holding not less than a
majority of the aggregate Certificate Percentage Interest.  Except as expressly
provided herein, any written notice of the Trust Certificateholders delivered
pursuant to this Agreement shall be effective if signed by Trust
Certificateholders holding not less than a majority of the aggregate Certificate
Percentage Interest at the time of delivery of such notice.
 
17

--------------------------------------------------------------------------------



ARTICLE FIVE

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES
 
Section 5.01.          Establishment of Certificate Distribution Account;
Deposit Into Reserve Fund.
 
(a)          The Owner Trustee, for the benefit of the Trust Certificateholders,
shall establish and maintain (or cause the Indenture Trustee to establish and
maintain) a trust account at an Eligible Institution in the name of the Issuer
which shall be designated the “Certificate Distribution Account”.  The
Certificate Distribution Account shall be held in trust for the benefit of the
Trust Certificateholders, and shall bear a designation clearly indicating that
the funds deposited therein are held for the benefit of the Trust
Certificateholders.  The Certificate Distribution Account initially shall be
established with the corporate trust department of U.S. Bank National
Association.
 
The Issuer shall possess all right, title and interest in all funds on deposit
from time to time in the Certificate Distribution Account and in all proceeds
thereof.  Except as otherwise provided herein, the Certificate Distribution
Account shall be under the sole dominion and control of the Owner Trustee for
the benefit of the Trust Certificateholders.  If at any time the Certificate
Distribution Account ceases to be held at an Eligible Institution, the Owner
Trustee shall, if directed to do so by the Transferor in writing, establish a
new Certificate Distribution Account at an Eligible Institution and transfer any
cash or investments to such new Certificate Distribution Account.
 
(b)          Pursuant to Section 8.02(a) of the Indenture, the Issuer has
established and the Indenture Trustee will maintain a trust account at an
Eligible Institution in the name of the Indenture Trustee until the Outstanding
Amount is reduced to zero, which is designated as the “Reserve Fund.”  On the
Closing Date, the Transferor shall cause the Initial Deposit to be deposited
into the Reserve Fund from the net proceeds of the sale of the Notes and the
Trust Certificates.
 
Section 5.02.          Application of Trust Funds.
 
(a)          On each Payment Date, the Paying Agent on behalf of the Owner
Trustee shall distribute to Trust Certificateholders all amounts deposited in
the Certificate Distribution Account pursuant to Section 8.04 of the Indenture
with respect to such Payment Date.
 
(b)          [Reserved].
 
(c)          On each Payment Date, the Paying Agent on behalf of the Owner
Trustee shall send to each Trust Certificateholder a report (the “Distribution
Statement”) provided by the Servicer (in the manner set forth in Section 8.03 of
the Indenture), based on information in the Payment Date Certificate delivered
pursuant to Section 8.03 of the Indenture, that shall include the information
provided in such Payment Date Certificate.
 
18

--------------------------------------------------------------------------------



The information required to be delivered by such Distribution Statement may be
included with other information or reports furnished by the Servicer to the
Owner Trustee in connection with the making of payments pursuant to the other
Basic Documents.
 
(d)          In the event that any withholding tax is imposed on the Issuer’s
payment (or, if the Issuer is treated as a partnership for federal income tax
purposes, allocations of income) to a Trust Certificateholder, such tax shall
reduce the amount otherwise distributable to such Trust Certificateholder in
accordance with this Section.  The Owner Trustee shall authorize and direct
Paying Agent to retain from amounts otherwise distributable to such Trust
Certificateholders, sufficient funds for the payment of any withholding tax that
is legally owed by the Issuer (but such authorization shall not prevent the
Owner Trustee from contesting any such tax in appropriate proceedings, and
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings).  The amount of any withholding tax imposed with respect to a
Trust Certificateholder shall be treated as cash distributed to such Trust
Certificateholders, at the time it is withheld by the Issuer for remittance to
the appropriate taxing authority.  If the Owner Trustee determines that there is
a possibility that withholding tax is payable with respect to a distribution,
the Owner Trustee may, in its sole discretion, direct the Paying Agent to
withhold such amounts in accordance with this Section.  In the event that a
Trust Certificateholder wishes to apply for a refund of any such withholding
tax, the Owner Trustee shall reasonably cooperate with such Trust
Certificateholder in making such claim so long as such Trust Certificateholder
agrees to reimburse the Owner Trustee for any out‑of‑pocket expenses incurred.
 
Section 5.03.          Method of Payment.  Subject to Section 9.01(c) respecting
the final payment upon retirement of the Trust Certificates, distributions
required to be made to Trust Certificateholders on any Payment Date shall be
made to each Trust Certificateholder of record on the related Record Date by
wire transfer or by check mailed to the addresses of such Trust
Certificateholders as they appear on the Certificate Register.  Notwithstanding
the foregoing, the final payment on the Trust Certificates shall be made only
upon presentation and surrender of such Trust Certificates at the office or
agency specified in the notice of final payment to the Trust
Certificateholders.  The Owner Trustee or a Paying Agent shall, upon receipt of
at least 45 days’ notice from the Issuer or the Administrator as set forth in
the Indenture, provide such notice to the Trust Certificateholder of record not
more than 30 days and not less than 15 days prior to the date on which such
final payment is expected to occur.
 
Section 5.04.          Accounting and Reports.
 
(a)          The Owner Trustee shall, based on information provided by the
Transferor, (i) maintain (or cause to be maintained) the books of the Issuer on
a calendar year basis on the accrual method of accounting (except as required by
Article Eleven), and (ii) in addition to the Owner Trustee’s rights under
Section 5.02, take such action as instructed by the Transferor, as holder of the
Trust Certificate, to collect or cause to be collected and paid over to
applicable authorities any withholding tax as described in and in accordance
with Section 5.02 and Article Eleven with respect to income or distributions to
Trust Certificateholders.  The Owner Trustee shall make all elections pursuant
to Article Eleven as directed by the Transferor.
 
19

--------------------------------------------------------------------------------



(b)          The Transferor shall maintain such books and records, and shall
prepare and file such reports and returns, as are required pursuant to this
Section and Section 11.01.
 
ARTICLE SIX

AUTHORITY AND DUTIES OF OWNER TRUSTEE
 
Section 6.01.          General Authority.  The Owner Trustee shall administer
the Issuer in the interest of the Trust Certificateholders, subject to the Lien
of the Indenture Trustee, in accordance with the Basic Documents.  Subject to
the provisions and limitations of Sections 2.03 and 2.06, the Owner Trustee is
authorized and directed to execute and deliver on behalf of the Issuer the Basic
Documents to which the Issuer is to be a party and each certificate or other
document attached as an exhibit to or contemplated by the Basic Documents to
which the Issuer is to be a party, in each case in such form as the Transferor
shall approve as evidenced conclusively by the Owner Trustee’s execution thereof
and the Transferor’s execution of this Agreement, and to direct the Indenture
Trustee to authenticate and deliver Notes in the aggregate principal amount not
to exceed $1,000,000,000 (except as otherwise contemplated by Section 3.05).  In
addition to the foregoing, the Owner Trustee is authorized but shall not be
obligated to take all actions required of the Issuer pursuant to the Basic
Documents.  The Owner Trustee is further authorized from time to time to take
such action on behalf of the Issuer as is permitted by the Basic Documents and
that the Servicer or the Administrator instructs in writing with respect to the
Basic Documents, except to the extent this Agreement expressly requires the
consent of the Trust Certificateholders for such action.  The Owner Trustee
shall not be liable for following such instruction.
 
Section 6.02.          General Duties.  Subject to the provisions and
limitations of Sections 2.03 and 2.06, it shall be the duty of the Owner Trustee
to discharge or cause to be discharged all of its responsibilities pursuant to
the terms of the Basic Documents to which the Issuer is a party and to
administer the Issuer in the interest of the Trust Certificateholders, subject
to the Lien of the Indenture Trustee, and in accordance with provisions of the
Basic Documents.  Notwithstanding the foregoing, the Owner Trustee shall be
deemed to have discharged its duties and responsibilities hereunder and under
the other Basic Documents to the extent the Administrator has agreed in the
Issuer Administration Agreement to perform any act or to discharge any duty of
the Issuer or the Owner Trustee hereunder or under any other Basic Document, and
the Owner Trustee shall not be held liable for the default or failure of the
Administrator to carry out its obligations under the Issuer Administration
Agreement.
 
Section 6.03.          Action Upon Instruction.
 
(a)          Subject to Article Four, the Transferor, as holder of the Trust
Certificate, may by written instruction direct the Owner Trustee in the
administration of the Issuer subject to, and in accordance with, the terms of
the Basic Documents; provided that such instruction shall not, materially
adversely affect any Securityholder.
 
(b)          The Owner Trustee shall not be required to take or refrain from
taking any action hereunder or under any other Basic Document if the Owner
Trustee shall have
 
20

--------------------------------------------------------------------------------



reasonably determined, or shall have been advised by counsel, that such action
is likely to result in liability on the part of the Owner Trustee, is contrary
to the terms hereof or of any other Basic Document or is otherwise contrary to
law or any obligation of the Owner Trustee or the Issuer.
 
(c)          Whenever the Owner Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement or any
other Basic Document, the Owner Trustee shall promptly give notice (in such form
as shall be appropriate under the circumstances) to the holder of the Trust
Certificate requesting instruction as to the course of action to be adopted, and
to the extent the Owner Trustee acts in good faith in accordance with any
written instruction of Trust Certificateholders holding at least a majority of
the Certificate Percentage Interest in the Trust Certificates, the Owner Trustee
shall not be liable on account of such action to any Person.  If the Owner
Trustee shall not have received appropriate instruction within ten days of such
notice (or within such shorter period of time as reasonably may be specified in
such notice as may be necessary under the circumstances), it may, but shall be
under no duty to, take or refrain from taking such action not inconsistent with
this Agreement or the other Basic Documents as it shall deem to be in the best
interests of the Trust Certificateholders, and shall have no liability to any
Person for such action or inaction.
 
(d)          In the event the Owner Trustee is unsure as to the application of
any provision of this Agreement or any other Basic Document or any such
provision is ambiguous as to its application, or is, or appears to be, in
conflict with any other applicable provision, or in the event that this
Agreement or any other Basic Document permits any determination by the Owner
Trustee or is silent or is incomplete as to the course of action the Owner
Trustee is required to take with respect to a particular set of facts, the Owner
Trustee may give notice (in such form as shall be appropriate under the
circumstances) to the Transferor, as holder of the Trust Certificate requesting
instruction and, to the extent the Owner Trustee acts or refrains from acting in
good faith in accordance with any such instruction received from Transferor, as
holder of the Trust Certificate and in accordance with Sections 6.04 and 6.05,
the Owner Trustee shall not be liable, on account of such action or inaction, to
any Person.  If the Owner Trustee shall not have received appropriate
instruction within ten days of such notice (or within such shorter period of
time as reasonably may be specified in such notice or as may be necessary under
the circumstances) it may, but shall be under no duty to, take or refrain from
taking such action, not inconsistent with this Agreement or the other Basic
Documents, as it shall deem to be in the best interests of the Trust
Certificateholders, and shall have no liability to any Person for such action or
inaction.
 
(e)          Notwithstanding the foregoing, the right of the Transferor or the
Trust Certificateholders to take any action affecting the Owner Trust Estate
shall be subject to the rights of the Indenture Trustee under the Indenture.
 
Section 6.04.          No Duties Except as Specified.  The Owner Trustee shall
not be required to perform any of the obligations of the Issuer under this
Agreement or the other Basic Documents that are required to be performed by
(i) the Servicer under the Servicing Agreement or the SUBI Supplement, (ii) the
Transferor under this Agreement, the SUBI Certificate
 
21

--------------------------------------------------------------------------------



Transfer Agreement or the Back-Up Security Agreement, (iii) the Administrator
under the Issuer Administration Agreement or (iv) the Indenture Trustee under
the Indenture.  The Owner Trustee shall not have any duty or obligation to
manage, make any payment with respect to, register, record, sell, dispose of or
otherwise deal with the Owner Trust Estate, or to otherwise take or refrain from
taking any action under, or in connection with, any document contemplated hereby
to which the Issuer is a party, except as expressly provided by the terms of
this Agreement or in any document or written instruction received by the Owner
Trustee pursuant to Section 6.03; and no implied duties or obligations shall be
read into this Agreement or any other Basic Document against the Owner Trustee,
it being understood that, to the fullest extent permitted by law, any implied
duties (including fiduciary duties) or liabilities otherwise existing at law or
in equity with respect to the Issuer are hereby eliminated and replaced with the
express duties and obligations set forth in this Agreement.  The Owner Trustee
shall have no responsibility for filing any financing or continuation statement
in any public office at any time or to otherwise perfect or maintain the
perfection of any ownership or security interest in the Owner Trust Estate or to
record this Agreement or any other Basic Document.  The Owner Trustee
nevertheless agrees that it will, at its own cost and expense, promptly take all
action as may be necessary to discharge any Liens (other than the Lien of the
Indenture) on any part of the Owner Trust Estate that result from actions by or
claims against the Owner Trustee in its individual capacity that are not related
to the ownership or the administration of the Owner Trust Estate.
 
Section 6.05.          No Action Unless Specifically Authorized.  The Owner
Trustee shall not manage, control, use, sell, dispose of or otherwise deal with
any part of the Owner Trust Estate except in accordance with (i) the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) the other Basic Documents to which the Issuer or the Owner
Trustee is a party and (iii) any document or instruction delivered to the Owner
Trustee pursuant to Section 6.03.  In particular, the Owner Trustee shall not
transfer, sell, pledge, assign or convey the 2019-1 SUBI Certificate except as
specifically required or permitted by the Basic Documents.
 
Section 6.06.          Restrictions.  The Owner Trustee shall not take any
action (i) that is contrary to the purposes of the Issuer set forth in Section
2.03 or (ii) that, to the actual knowledge of the Owner Trustee, would
(a) affect the treatment of the Notes as debt for federal income tax purposes,
(b) be deemed to cause a taxable exchange of the Notes or the Trust Certificates
for federal income tax purposes or (c) cause the Issuer, the Transferor or the
Vehicle Trust or any portion thereof to be taxable as an association (or a
publicly traded partnership) taxable as a corporation for federal or state
income or franchise tax purposes.  The Trust Certificateholders and the
Transferor shall not direct the Owner Trustee to take action that would violate
the provisions of this Section.  The Owner Trustee may not (i) initiate or
settle any claim or lawsuit involving the Issuer (unless brought by the Servicer
to collect amounts owed under a 2019-1 Lease), (ii) amend this Agreement where
Trust Certificateholder consent is required, (iii) amend this Agreement where
Trust Certificateholder consent is not required if such amendment materially
adversely affects the Trust Certificateholders or (iv) amend any Basic Document
other than this Agreement if such amendment materially adversely affects the
Trust Certificateholders, unless (a) the Owner Trustee provides 30 days’ written
notice thereof to the Trust Certificateholders and the Administrator and
(b) Trust Certificateholders evidencing at least 50% of the aggregate
Certificate Percentage Interest do not object in writing
 
22

--------------------------------------------------------------------------------



to any such proposed amendment within 30 days of such notice.  Notwithstanding
anything herein to the contrary, the Transferor, the Servicer and their
respective Affiliates may maintain normal commercial banking relationships with
the Owner Trustee and its Affiliates.
 
Section 6.07.          Owner Trustee to Provide Information.  The Owner Trustee
shall provide prompt notice to BMW Financial Services NA, LLC and BMW Auto
Leasing LLC (each, a “BMW Party,” and together, the “BMW Parties”) of all
demands communicated to the Owner Trustee for the repurchase or replacement of
any 2019-1 Lease and 2019-1 Vehicle for breach of the representations and
warranties concerning such 2019-1 Lease or 2019-1 Vehicle (each, a “Demand”). 
Subject to Section 6.03 of this Agreement, the Owner Trustee shall have no
obligation to take any other action with respect to a Demand, other than as set
forth in the immediately preceding sentence.  However, the Owner Trustee shall,
upon written request of either BMW Party, provide notification to the BMW
Parties with respect to any actions taken by the Owner Trustee, if any, with
respect to any such demand communicated to the Owner Trustee in respect of any
2019-1 Lease or 2019-1 Vehicle, such notifications to be provided by the Owner
Trustee as soon as practicable and in any event within five Business Days of
such request or such other time frame as may be mutually agreed to by the Owner
Trustee and the applicable BMW Party.  Such notices shall be provided to the BMW
Parties at (i) BMW Financial Services NA, LLC at 300 Chestnut Ridge Road,
Woodcliff Lake, NJ 07677, Attention: General Counsel, or at such other address
or by such other means of communication as may be specified by BMW Financial
Services NA, LLC to the Owner Trustee from time to time, and (ii) BMW Auto
Leasing LLC at 300 Chestnut Ridge Road, Woodcliff Lake, NJ 07677, Attention:
General Counsel, or at such other address or by such other means of
communication as may be specified by BMW Auto Leasing LLC to the Owner Trustee
from time to time.  The Owner Trustee and the Issuer acknowledge and agree that
the purpose of this Section 6.07 is to facilitate compliance by the BMW Parties
with Rule 15Ga-1 under the Securities Exchange Act of 1934, as amended, and
Items 1104(e) and 1121(c) of Regulation AB (the “Repurchase Rules and
Regulations”).  In no event shall the Owner Trustee have any responsibility or
liability in connection with any filing required to be made by a securitizer
under the Securities Exchange Act of 1934, as amended, or Regulation AB or with
any BMW Parties’ compliance with the Repurchase Rules and Regulations.
 
ARTICLE SEVEN

CONCERNING THE OWNER TRUSTEE
 
Section 7.01.          Acceptance of Trusts and Duties.  The Owner Trustee
accepts the trusts hereby created and agrees to perform its duties hereunder
with respect to such trusts but only upon the terms of this Agreement.  The
Owner Trustee also agrees to disburse all monies actually received by it
constituting part of the Owner Trust Estate upon the terms of the Basic
Documents to which the Issuer or the Owner Trustee is a party.  The Owner
Trustee shall not be answerable or accountable hereunder or under any other
Basic Document under any circumstances, except (i) for its own willful
misconduct, bad faith or gross negligence or (ii) in the case of the inaccuracy
of any representation or warranty contained in Section 7.04 made by the Owner
Trustee.  In particular, but not by way of limitation, and subject to the
exceptions set forth in the preceding sentence:
 
23

--------------------------------------------------------------------------------



(a)          the Owner Trustee shall not be liable for any error in judgment of
a an officer or employee of the Owner Trustee;
 
(b)          the Owner Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in accordance with the instructions of any
Trust Certificateholder, the Indenture Trustee, the Transferor, the
Administrator or the Servicer;
 
(c)          no provision of this Agreement or any other Basic Document shall
require the Owner Trustee to expend or risk funds or otherwise incur any
financial liability in the performance of any of its rights or powers hereunder
or under any other Basic Document if the Owner Trustee shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured or provided to it;
 
(d)          under no circumstances shall the Owner Trustee be liable for
indebtedness evidenced by or arising under any of the Basic Documents, including
the principal of and interest on the Notes or the Trust Certificates;
 
(e)          the Owner Trustee shall not be responsible for or in respect of the
validity or sufficiency of this Agreement or for the due execution hereof by the
Transferor or for the form, character, genuineness, sufficiency, value or
validity of any of the Owner Trust Estate or for or in respect of the validity
or sufficiency of the other Basic Documents, other than the execution of and the
certificate of authentication on the Trust Certificates, and the Owner Trustee
shall in no event be deemed to have assumed or incurred any liability, duty or
obligation to any Securityholder or any third party dealing with the Issuer or
the Owner Trust Estate, other than as expressly provided for herein and in the
other Basic Documents;
 
(f)          the Owner Trustee shall not be liable for the misfeasance,
malfeasance or nonfeasance of the Servicer, the Administrator, the Transferor or
the Indenture Trustee under any of the Basic Documents or otherwise, and the
Owner Trustee shall have no obligation or liability to perform the obligations
of the Issuer or the Transferor under this Agreement or the Basic Documents or
that are required to be performed by the Certificate Registrar and the Paying
Agent under this Agreement, the Servicer under the Servicing Agreement or the
SUBI Trust Agreement, the Administrator under the Issuer Administration
Agreement or the Indenture Trustee under the Indenture;
 
(g)          the Owner Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Agreement, or to institute, conduct or
defend any litigation under this Agreement or otherwise or in relation to this
Agreement or any other Basic Document, at the request, order or direction of any
of the Trust Certificateholders unless such Trust Certificateholders have
offered to the Owner Trustee security or indemnity satisfactory to it against
the Expenses that may be incurred by the Owner Trustee therein or thereby; the
right of the Owner Trustee to perform any discretionary act enumerated in this
Agreement or in any other Basic Document shall not be construed
 
24

--------------------------------------------------------------------------------



as a duty, and the Owner Trustee shall not be answerable for other than its bad
faith, gross negligence or willful misconduct in the performance of any such
act;
 
(h)          the Owner Trustee shall not have any obligation or duty to
supervise or  monitor the performance of any other person and shall have no
liability for the failure of any other person to perform its obligations or
duties under the Basic Documents or otherwise;
 
(i)          the Owner Trustee shall not be deemed to have knowledge or notice
of any fact or event unless a Responsible Officer of the Owner Trustee has
actual knowledge thereof or unless written notice of such fact or event is
received by a Responsible Officer and such notice references the fact or event;
 
(j)          the Owner Trustee shall not be liable or responsible for delays or
failures in the performance of its obligations hereunder arising out of or
caused, directly or indirectly, by circumstances beyond its control (such acts
include but are not limited to acts of God, strikes, lockouts, riots, acts of
war and interruptions, losses or malfunctions of utilities, computer (hardware
or software) or communications services); it being understood that the Owner
Trustee shall use commercially reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
reasonably practicable under the circumstances;
 
(k)          to the fullest extent permitted by law and notwithstanding anything
in this Agreement to the contrary, the Owner Trustee shall not be personally
liable for (x) indirect, special, consequential or punitive damages, however
styled, including, without limitation, lost profits or (y) the acts or omissions
of any nominee, correspondent, clearing agency or securities depository through
which it holds the Issuer’s securities or assets;
 
(l)          it shall be the Administrator's duty and responsibility, and not
the Owner Trustee's duty or responsibility, to cause the Issuer to respond to,
defend, participate in or otherwise act in connection with any regulatory,
administrative, governmental, investigative or other proceeding or inquiry
relating in any way to the Issuer, its assets or the conduct of its business;
 
(m)          for the avoidance of doubt, the Owner Trustee shall not have any
duty or obligation to monitor or enforce the Sponsor’s compliance with any
applicable risk retention rules or regulations.  The Owner Trustee shall not be
charged with knowledge of any such rules or regulations, and it shall not be
liable to any Noteholder or any other Person for any violation of any such rules
or regulations;
 
(n)          monies received by the Owner Trustee (except in the event that the
Owner Trustee acts as Paying Agent) under this Agreement need not be segregated
in any manner except to the extent required by law and may be deposited under
such general conditions as may be prescribed by law.  Such funds shall be held
(i) in a non-interest bearing trust account and (ii) uninvested and the Owner
Trustee shall not be liable for any interest thereon; and
 
25

--------------------------------------------------------------------------------



(o)          each of the parties hereto hereby agrees and, as evidenced by its
acceptance of any benefits hereunder, any Trust Certificateholder agrees that
the Owner Trustee in any capacity (x) has not provided and will not provide in
the future, any advice, counsel or opinion regarding the tax, regulatory,
financial, investment, securities law or insurance implications and consequences
of the formation, funding and ongoing administration of the Issuer, including
income, gift and estate tax issues, insurable interest issues, risk retention
issues, doing business or other licensing matters and the initial and ongoing
selection and monitoring of financing arrangements, and (y) has not made any
investigation as to the accuracy of any representations, warranties or other
obligations of the Issuer under the Basic Documents and shall have no liability
in connection therewith.
 
Section 7.02.          Doing Business in Other Jurisdictions.  Notwithstanding
anything contained herein to the contrary, neither Wilmington Trust, National
Association nor the Owner Trustee shall be required to take any action in any
jurisdiction other than in the State of Delaware if the taking of such action
will (i) require the consent or approval or authorization or order of or the
giving of notice to, or the registration with or the taking of any other action
in respect of, any state or other governmental authority or agency of any
jurisdiction other than the State of Delaware; (ii) result in any fee, tax or
other governmental charge under the laws of any jurisdiction or any political
subdivisions thereof in existence on the date hereof other than the State of
Delaware becoming payable by Wilmington Trust, National Association; or (iii)
subject Wilmington Trust, National Association to personal jurisdiction in any
jurisdiction other than the State of Delaware for causes of action arising from
acts unrelated to the consummation of the transactions by Wilmington Trust,
National Association or the Owner Trustee, as the case may be, contemplated
hereby.  The Owner Trustee shall be entitled to obtain advice of counsel (which
advice shall be an expense of the Transferor) to determine whether any action
required to be taken pursuant to the Agreement results in the consequences
described in clauses (i), (ii) and (iii) of the preceding sentence.  In the
event that said counsel advises the Owner Trustee that such action will result
in such consequences, the Owner Trustee will appoint an additional trustee
pursuant to Section 10.05 hereof to proceed with such action.
 
Section 7.03.          Furnishing of Documents.  The Owner Trustee shall furnish
to any Trust Certificateholder promptly upon receipt of a written request by
such Trust Certificateholder (at the expense of the requesting Trust
Certificateholder) therefor, duplicates or copies of all reports, notices,
requests, demands, certificates and any other instruments furnished to the Owner
Trustee under the Basic Documents.
 
Section 7.04.          Representations and Warranties.  The Owner Trustee hereby
represents and warrants to the Transferor and the Trust Certificateholders,
that:
 
(a)          It is a national banking association duly organized and validly
existing in good standing under the laws of the United States of America.  It
has all requisite corporate power and authority to execute, deliver and perform
its obligations under this Agreement.
 
(b)          It has taken all corporate action necessary to authorize the
execution and delivery by it of this Agreement, and this Agreement will be
executed and delivered by
 
26

--------------------------------------------------------------------------------



one of its officers who is duly authorized to execute and deliver this Agreement
on its behalf.
 
(c)          Neither the execution nor the delivery by it of this Agreement, nor
the consummation by it of the transactions contemplated hereby nor compliance by
it with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or bylaws or any indenture,
mortgage, contract, agreement or instrument to which it is a party or by which
any of its properties may be bound or result in the creation or imposition of
any Lien, charge or encumbrance on the Owner Trust Estate resulting from actions
by or claims against the Owner Trustee individually that are unrelated to this
Agreement or the other Basic Documents.
 
(d)          This Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding agreement of it, enforceable against
the Owner Trustee in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
 
Section 7.05.          Reliance; Advice of Counsel.
 
(a)          The Owner Trustee may rely upon, shall be protected in relying upon
and shall incur no liability to anyone in acting or refraining from acting upon,
any signature, instrument, notice, resolution, request, consent, order,
certificate, report, opinion, bond or other document or paper believed by it to
be genuine and believed by it to be signed by the proper party or parties.  The
Owner Trustee need not investigate any fact or matter stated in any such
document, including verifying the correctness of any numbers or calculations. 
The Owner Trustee may accept a certified copy of a Board Resolution or documents
of any other governing body of any corporate party as conclusive evidence that
such Board Resolution or other document has been duly adopted by such body and
that the same is in full force and effect.  As to any fact or matter the method
of the determination of which is not specifically prescribed herein, the Owner
Trustee may for all purposes hereof rely on a certificate, signed by the
president, any vice president, the treasurer, any assistant treasurer or any
other authorized officers of the relevant party as to such fact or matter, and
such certificate shall constitute full protection to the Owner Trustee for any
action taken or omitted to be taken by it in good faith in reliance thereon.
 
(b)          In the exercise or administration of the trusts hereunder and in
the performance of its duties and obligations under this Agreement and the other
Basic Documents, the Owner Trustee (i) may act directly or through its agents or
attorneys pursuant to agreements entered into with any of them, and the Owner
Trustee shall not be liable for the conduct or misconduct of such agents or
attorneys if such agents or attorneys shall have been selected by the Owner
Trustee with reasonable care and (ii) may consult with counsel, accountants and
other skilled Persons to be selected with reasonable care and employed by it. 
The Owner Trustee shall not be liable for anything
 
27

--------------------------------------------------------------------------------



done, suffered or omitted in good faith by it in accordance with the opinion or
advice of any such counsel, accountants or other such Persons and not contrary
to this Agreement or any other Basic Document.
 
Section 7.06.          Not Acting in Individual Capacity.  Except as provided in
this Article, in accepting the trusts hereby created, Wilmington Trust, National
Association acts solely as Owner Trustee hereunder and not in its individual
capacity and all Persons having any claim against the Owner Trustee by reason of
the transactions contemplated by this Agreement or any Basic Document shall look
only to the Owner Trust Estate for payment or satisfaction thereof.
 
Section 7.07.          Owner Trustee Not Liable for Trust Certificates.  The
recitals contained herein and in the Trust Certificates (other than the
signature of the Owner Trustee and the certificate of authentication on the
Trust Certificates and its representations and warranties in Section 7.03) shall
be taken as the statements of the Transferor and the Owner Trustee assumes no
responsibility for the correctness thereof.  The Owner Trustee makes no
representations as to the validity or sufficiency of this Agreement, any other
Basic Document or the Trust Certificates (other than the signature of the Owner
Trustee and the certificate of authentication on the Trust Certificates) or the
Notes or any offering document relating to either of them.  The Owner Trustee
shall at no time have any responsibility or liability for or with respect to the
legality, validity or enforceability of any Basic Document to which the Owner
Trustee is to be a party (except for enforceability against the Owner Trustee),
or the perfection and priority of any security interest created by or under any
Basic Document, or the maintenance of any such perfection and priority, or for
or with respect to the sufficiency of the Owner Trust Estate or its ability to
generate the payments to be distributed to Trust Certificateholders or to the
Noteholders under the Indenture, or the validity of the transfer of the 2019-1
SUBI Certificate to the Issuer, or for the compliance by the Transferor, the
Administrator or the Servicer with any warranty or representation made under any
Basic Document or for the accuracy of any such warranty or representation or for
any action of the Administrator, the Servicer or the Indenture Trustee taken in
the name of the Owner Trustee.
 
Section 7.08.          Owner Trustee May Own Trust Certificates and Notes.  The
Owner Trustee in its individual or any other capacity may become the owner or
pledgee of Trust Certificates or Notes and may deal with the Transferor, the
Servicer, the Administrator, the Indenture Trustee and their respective
Affiliates, in banking transactions with the same rights as it would have if it
were not the Owner Trustee.
 
ARTICLE EIGHT

COMPENSATION OF OWNER TRUSTEE
 
Section 8.01.          Owner Trustee’s Compensation and Indemnification.
 
(a)          The Owner Trustee, the Certificate Registrar and any Paying Agent
shall receive as compensation from the Issuer for its services hereunder such
fees as have been separately agreed upon before the date hereof between the
Transferor or the Administrator and the Owner Trustee, the Certificate Registrar
or the Paying Agent, and the Owner Trustee, the Certificate Registrar and any
Paying Agent and their respective
 
28

--------------------------------------------------------------------------------



successors, assigns, agents, servants, officers and employees (collectively, the
“Indemnified Parties”) shall be indemnified by the Issuer from and against, any
Expenses (other than overhead), including but not limited to the costs of
defending any claim or bringing any claim to enforce the indemnification
obligations of the Issuer, that may at any time be imposed on, incurred by or
asserted against the Owner Trustee or any other Indemnified Party in any way
relating to or arising out of the Basic Documents, the Owner Trust Estate, the
administration of the Owner Trust Estate or the action or inaction of the Owner
Trustee hereunder, except only that the Issuer shall not be liable for or
required to indemnify any Indemnified Party from and against Expenses arising or
resulting from any of the matters described in items (i) or (ii) of the third
sentence of Section 7.01 or for any income taxes on any fees payable to any
Indemnified Party as set forth in Section 2.07.  The indemnities contained in
this Section shall survive the resignation or termination of the Owner Trustee,
the Certificate Registrar or any Paying Agent or the termination of this
Agreement.  In any event of any claim, action or proceeding for which indemnity
will be sought pursuant to this Section, the Indemnified Party’s choice of legal
counsel shall be subject to the approval of the Transferor, which approval shall
not be unreasonably withheld.  Any fees, Expenses and indemnification amounts
due to the Owner Trustee, the Certificate Registrar and any Paying Agent will be
paid to such party in accordance with the terms of Section 5.04 or 8.04 of the
Indenture, as applicable.  The Transferor shall cause the Administrator to
promptly pay to the Owner Trustee, the Certificate Registrar and any Paying
Agent, as applicable, the amount of any fees, expenses and indemnification
amounts due and payable to such party on a Payment Date and not otherwise paid
or reimbursed to such party by the Issuer on such Payment Date in accordance
with the terms of this Agreement and Section 5.04 or 8.04 of the Indenture, as
applicable; provided that the Owner Trustee, the Certificate Registrar and any
Paying Agent shall promptly reimburse the Administrator for any such amounts to
the extent such party subsequently receives payment or reimbursement in respect
thereof from the Issuer in accordance with the terms of Section 5.04 or 8.04 of
the Indenture, as applicable.  This Section 8.01(a) shall survive the
termination of this Agreement and the resignation or removal of the parties
hereto.
 
(b)          Notwithstanding the foregoing, the Owner Trustee shall not be
liable for (i) any error of judgment made by an officer or employee of the Owner
Trustee, (ii) any action taken or omitted to be taken in accordance with the
instructions of any Trust Certificateholder, the Indenture Trustee, the
Transferor, the Administrator or the Servicer, (iii) the interest on or
principal of the Securities or (iv) the default or misconduct of the
Administrator, the Servicer, the Transferor or the Indenture Trustee.
 
ARTICLE NINE

TERMINATION OF TRUST AGREEMENT
 
Section 9.01.          Termination of Trust Agreement.
 
(a)          This Agreement (other than Article Eight) shall terminate and be of
no further force or effect and the Issuer shall dissolve and wind up, (i) upon
the final distribution by the Owner Trustee of all funds or other property or
proceeds of the Owner
 
29

--------------------------------------------------------------------------------



Trust Estate in accordance with the terms of the Indenture and this Agreement
and (ii) at the times provided in Section 2.19 of the Servicing Agreement.  The
bankruptcy, liquidation, dissolution, or termination, death or incapacity of any
Trust Certificateholder, shall not (i) operate to terminate this Agreement or
the Issuer, (ii) entitle such Trust Certificateholder’s legal representatives or
heirs to claim an accounting or to take any action or proceeding in any court
for a partition or winding up of all or any part of the Issuer or Owner Trust
Estate or (iii) otherwise affect the rights, obligations and liabilities of the
parties hereto.
 
(b)          Except as provided in Section 9.01(a), neither the Transferor nor
any other Trust Certificateholder shall be entitled to revoke or terminate the
Issuer.
 
(c)          Notice of any termination of this Agreement pursuant to Section
9.01(a) shall be given by the Administrator by letter to Trust
Certificateholders mailed within five Business Days of notice of such
termination is sent to the Owner Trustee by the Administrator, stating (i) the
Payment Date upon or with respect to which final payment of the Trust
Certificates shall be made upon presentation and surrender of the Trust
Certificates at the office of the Paying Agent therein designated, (ii) the
amount of any such final payment and (iii) that the Record Date otherwise
applicable to such Payment Date is not applicable, payments being made only upon
presentation and surrender of the Trust Certificates at the office of the Paying
Agent therein specified.  The Administrator shall give such notice to the
Certificate Registrar (if other than the Owner Trustee) and the Paying Agent at
the time such notice is given to Trust Certificateholders and the Transferor. 
Upon presentation and surrender of the Trust Certificates, the Paying Agent
shall cause to be distributed to Trust Certificateholders amounts distributable
on such Payment Date pursuant to Section 5.02.  The Administrator shall promptly
make notice available to each Rating Agency upon the final payment of the Trust
Certificates.
 
(d)          In the event that all of the Trust Certificateholders shall not
surrender their Trust Certificates for cancellation within six months after the
date specified in the above‑mentioned written notice, the Administrator shall
give a second written notice to the remaining Trust Certificateholders to
surrender their Trust Certificates for cancellation and receive the final
distribution with respect thereto.  If within one year after the second notice,
all of the Trust Certificates shall not have been surrendered for cancellation,
the Administrator may take appropriate steps, or may appoint an agent to take
appropriate steps, to contact the remaining Trust Certificateholders concerning
surrender of their Trust Certificates, and the cost thereof shall be paid out of
the funds and other assets that shall remain subject to this Agreement.  Any
funds remaining in the Issuer after exhaustion of such remedies shall be
distributed by the Owner Trustee to the Transferor.
 
(e)          Upon the winding up of the Issuer and its termination and upon
proper instruction under Section 6.03 hereof, and in compliance with Section
3808(e) of the Statutory Trust Statute, the Administrator shall wind up the
business and affairs of the Issuer as required under Section 3808 of the
Statutory Trust Statute and the Owner Trustee, at the written direction and
expense of the Trust Certificateholders, shall cause the Certificate of Trust to
be cancelled by filing a certificate of cancellation with the
 
30

--------------------------------------------------------------------------------



Secretary of State in accordance with Section 3810(c) of the Statutory Trust
Statute.  Upon the filing of the certificate of cancellation, the Trust and this
Agreement (other than Article VIII) shall terminate and be of no further force
or effect.
 
ARTICLE TEN

SUCCESSOR OWNER TRUSTEES AND
ADDITIONAL OWNER TRUSTEES
 
Section 10.01.          Eligibility Requirements for Owner Trustee.  The Owner
Trustee shall (i) be a corporation or other entity satisfying the provisions of
Section 3807(a) of the Statutory Trust Statute; (ii) at all times be able and
authorized to exercise corporate trust powers; (iii) have (or have a parent
which has) a long‑term debt rating of at least investment grade by each Rating
Agency or be otherwise acceptable to each Rating Agency; (iv) have (or have a
parent which has) combined capital and surplus of at least $50,000,000; and
(v) be subject to supervision or examination by federal or state authorities. 
If the Owner Trustee shall publish reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purpose of this Section, the combined capital and
surplus of the Owner Trustee shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.  In
case at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of this Section, the Owner Trustee shall resign immediately in
the manner and with the effect specified in Section 10.02.
 
Section 10.02.          Resignation or Removal of Owner Trustee.  The Owner
Trustee may, at any time with 30 days prior written notice to the Administrator,
the Servicer, the Transferor, the Indenture Trustee and the Trust
Certificateholders, resign and be discharged from the trusts hereby created. 
Upon receiving such notice of resignation, the Transferor shall promptly appoint
a successor Owner Trustee by written instrument, in duplicate, one copy of which
instrument shall be delivered to the resigning Owner Trustee and one copy to the
successor Owner Trustee.  If no successor Owner Trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, the resigning Owner Trustee may petition any court of
competent jurisdiction for the appointment of a successor Owner Trustee.
 
If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.01 and shall fail to resign after written request
therefor by the Administrator, the Transferor or Trust Certificateholders
holding not less than a majority of the aggregate Certificate Percentage
Interest, or if at any time the Owner Trustee shall be legally unable to act, or
shall be adjudged bankrupt or insolvent, or a receiver of the Owner Trustee or
of its property shall be appointed, or any public officer shall take charge or
control of the Owner Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then the Transferor or such Trust
Certificateholders may remove the Owner Trustee with 30 days’ prior written
notice.  If the Owner Trustee shall be removed pursuant to the preceding
sentence, the Transferor shall promptly appoint a successor Owner Trustee by
written instrument, in duplicate, one copy of which instrument shall be
delivered to the outgoing Owner Trustee so removed and one copy to the successor
Owner Trustee.
 
31

--------------------------------------------------------------------------------



Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.03 and payment of all fees and expenses owed to the
outgoing Owner Trustee.  The Transferor shall make written notice of such
resignation or removal of the Owner Trustee available to each Rating Agency. 
Any appointment of a successor Owner Trustee is subject to satisfaction of the
Rating Agency Condition.
 
Section 10.03.          Successor Owner Trustee.  Any successor Owner Trustee
appointed pursuant to Section 10.02 shall execute, acknowledge and deliver to
the Administrator and to its predecessor Owner Trustee an instrument accepting
such appointment under this Agreement, and thereupon the resignation or removal
of the predecessor Owner Trustee shall become effective and such successor Owner
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties and obligations of its predecessor under
this Agreement, with like effect as if originally named as Owner Trustee.  The
predecessor Owner Trustee shall, upon payment of its fees and expenses, deliver
to the successor Owner Trustee all documents and statements and monies held by
it under this Agreement; and the Transferor, the Administrator and the
predecessor Owner Trustee shall execute and deliver such instruments and do such
other things as may reasonably be required for fully and certainly vesting and
confirming in the successor Owner Trustee all such rights, powers, duties and
obligations.
 
No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 10.01.
 
Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Transferor shall mail notice of the successor of such Owner Trustee
to all Trust Certificateholders and the Indenture Trustee, and with respect to
each Rating Agency, shall make such notice available.  If the Transferor shall
fail to mail such notice or make such notice available within ten days after
acceptance of appointment by the successor Owner Trustee, the Administrator
shall cause such notice to be mailed or made available, as applicable, at the
expense of the Transferor.
 
Section 10.04.          Merger or Consolidation of Owner Trustee.  Any Person
(i) into which the Owner Trustee may be merged or converted or with which it may
be consolidated, (ii) resulting from any merger, conversion or consolidation to
which the Owner Trustee shall be a party or (iii) succeeding to all or
substantially all of the corporate trust business of the Owner Trustee, shall be
the successor of the Owner Trustee hereunder, without the execution or filing of
any instrument or any further act on the part of any of the parties hereto,
provided, that such Person shall (i) be eligible pursuant to Section 10.01
anything herein to the contrary notwithstanding and (ii) file any amendment as
may be required by the Statutory Trust Statute.  The Owner Trustee shall mail
notice of such merger, conversion, or consolidation to the Administrator, the
Indenture Trustee and the Trust Certificateholders.
 
Section 10.05.          Appointment of Co‑Trustee or Separate Trustee. 
Notwithstanding any other provision of this Agreement, at any time, for the
purpose of meeting any legal
 
32

--------------------------------------------------------------------------------



requirements of any jurisdiction in which any part of the Owner Trust Estate may
at the time be located, the Transferor and the Owner Trustee acting jointly
shall have the power and shall execute and deliver all instruments to appoint
one or more Persons to act as co‑trustee, jointly with the Owner Trustee, or
separate trustee or separate trustees, of all or any part of the Owner Trust
Estate, and to vest in such Person, in such capacity, such title to the Issuer,
or any part thereof, and, subject to the other provisions of this Section, such
powers, duties, obligations, rights and trusts as the Transferor and the Owner
Trustee may consider necessary or desirable.  If the Transferor shall not have
joined in such appointment within 15 days after the receipt by it of a request
so to do, the Owner Trustee alone shall have the power to make such
appointment.  No co‑trustee or separate trustee under this Agreement shall be
required to meet the terms of eligibility as a trustee pursuant to Section 10.01
and no notice of the appointment of any co‑trustee or separate trustee shall be
required pursuant to Section 10.03.
 
Each separate trustee and co‑trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:
 
(a)          all rights, powers, duties and obligations conferred or imposed
upon the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee and such separate trustee or co‑trustee jointly (it being
understood that such separate trustee or co‑trustee is not authorized to act
separately without the Owner Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed, the Owner Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Trust Estate or any portion
thereof in any such jurisdiction) shall be exercised and performed singly by
such separate trustee or co‑trustee, but solely at the direction of the Owner
Trustee;
 
(b)          no trustee under this Agreement shall be personally liable by
reason of any act or omission of any other trustee under this Agreement; and
 
(c)          the Transferor and the Owner Trustee acting jointly may at any time
accept the resignation of or remove any separate trustee or co‑trustee.
 
Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co‑trustees as
effectively as if given to each of them.  Every instrument appointing any
separate trustee or co‑trustee shall refer to this Agreement and the conditions
of this Article.  Each separate trustee and co‑trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to the Owner
Trustee.  Each such instrument shall be filed with the Owner Trustee and a copy
thereof given to the Administrator, the Servicer and the Transferor.
 
Any separate trustee or co‑trustee may at any time appoint the Owner Trustee,
its agent or attorney‑in‑fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name.  If any separate
 
33

--------------------------------------------------------------------------------



trustee or co‑trustee shall die, become incapable of acting, resign or be
removed, all of its estates, properties, rights, remedies and trusts shall vest
in and be exercised by the Owner Trustee, to the extent permitted by law,
without the appointment of a new or successor trustee.
 
ARTICLE ELEVEN

TAX MATTERS
 
Section 11.01.          Tax and Accounting Characterization.
 
(a)          It is the intent of the parties hereto that the Issuer not
constitute a separate entity for federal income tax or state income or franchise
tax purposes.  It is the intent of the Transferor, the Noteholders and Trust
Certificateholders that the Notes be treated as indebtedness secured by the
Specified Vehicles and the payments on the 2019-1 Leases for federal income tax
and state income and franchise tax purposes.  The Trust Certificates shall be
characterized as equity in the Issuer and the Issuer shall for federal income
tax purposes be disregarded as an entity separate from the beneficial owner of
the Trust Certificate for so long as there is only one such beneficial owner.
The parties agree that, unless otherwise required by appropriate tax
authorities, the Issuer shall not file or cause to be filed annual returns,
reports or other forms and will treat the Issuer in a manner consistent with the
characterization that the Issuer is not a separate entity for tax purposes.
 
(b)          It is the intent of the parties hereto that the Trust Certificate
be treated as a direct ownership interest in the assets of the Issuer for
purposes of federal income tax and state income and franchise tax purposes.  If,
however, the Issuer is characterized as a separate entity for federal income tax
purposes, it is the intention of the parties that the Issuer qualify as a
partnership for such purposes and the Transferor, as the holder of the Trust
Certificate, and any other Trust Certificateholders, will be treated as a
partner in such partnership.  The Transferor and each other Trust
Certificateholder agrees to take no action inconsistent with the tax
characterization of the Trust Certificate as a direct ownership interest in the
assets of the Issuer for all tax purposes.
 
Section 11.02.          Signature on Returns; Partnership Representative.
 
(a)          In the event that the Issuer shall be required to file federal or
other income tax returns as a partnership, such returns shall be signed by an
authorized signatory for the Transferor, for as long as it is a holder of a
Trust Certificate, and thereafter, the largest percentage holder of the Trust
Certificate, or such other Person as shall be required by law to sign such
returns of the Issuer.
 
(b)          By acceptance of its beneficial interest in a Trust Certificate,
each Trust Certificateholder agrees that in the event that the Issuer is
classified as a partnership for federal income tax purposes, the Transferor, for
as long as it is a holder of a Trust Certificate, and thereafter, the largest
percentage holder of the Trust Certificate, shall be designated as the
“partnership representative” within the meaning of Section 6223 of the Code (as
amended by P.L. 114-74, the Bipartisan Budget Act of 2015) and the Issuer
 
34

--------------------------------------------------------------------------------



will, to the extent practicable, make the election described in Section 6226 of
the Code (as amended by P.L. 114-74, the Bipartisan Budget Act of 2015).
 
Section 11.03.          Tax Reporting.  Unless otherwise required by appropriate
tax authorities, the Issuer shall not file or cause to be filed annual or other
income or franchise tax returns and shall not be required to obtain any taxpayer
identification number.
 
ARTICLE TWELVE

MISCELLANEOUS
 
Section 12.01.          Amendments.
 
(a)          This Agreement may be amended by the Transferor and the Owner
Trustee without the consent of any of the Securityholders to cure any ambiguity,
correct or supplement any provision herein that may be inconsistent with any
other provision herein, add any other provisions with respect to matters or
questions arising under this Agreement that are not inconsistent with the
provisions of this Agreement or add or amend any provision herein in connection
with permitting transfers of the Trust Certificates or otherwise; provided,
however, that such action shall not materially adversely affect the interests of
any Holder of a 2019-1 SUBI Certificate (which, so long as any Notes are
outstanding, shall include the Indenture Trustee) or any Securityholder.  Each
amendment described above shall be deemed not to materially and adversely affect
the interests of any holder of Notes, if the Rating Agency Condition is
satisfied.
 
(b)          This Agreement may also be amended from time to time by the
Transferor and the Owner Trustee, with satisfaction of the Rating Agency
Condition, with the consent of the Noteholders holding a majority of the
Outstanding Amount and, to the extent affected thereby, the consent of the Trust
Certificateholders holding not less than a majority of the aggregate Certificate
Percentage Interest, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders or the Trust
Certificateholders.  No such amendment shall, however, (i) increase or reduce in
any manner the amount of, or accelerate or delay the timing of, distributions
that are required to be made on the Notes or the Trust Certificates or
(ii) reduce the percentage of the aggregate Certificate Percentage Interest or
the Outstanding Amount required to consent to any such amendment, without the
consent of 100% of the Noteholders and the holders of 100% of all outstanding
Trust Certificates, and provided, further that an Opinion of Counsel shall be
furnished to the Indenture Trustee and the Owner Trustee to the effect that such
amendment shall not (A) affect the treatment of the Notes as debt for federal
income tax purposes, (B) be deemed to cause a taxable exchange of the Notes for
federal income tax purposes or (C) cause the Issuer or the 2019-1 SUBI
Certificate to be classified as an association (or a publicly traded
partnership) taxable as a corporation for federal income tax purposes. This
Agreement may also be amended or supplemented from time to time, at the request
of Trust Certificateholders holding not less than 75% of the aggregate
Certificate Percentage Interest, to approve any trust purpose with respect to
the Issuer in addition to the purpose authorized pursuant to Section 2.03(b),
upon not less
 
35

--------------------------------------------------------------------------------



than 90 days notice from the Administrator to each Rating Agency and each
Noteholder and subject to each of (1) the satisfaction of the Rating Agency
Condition, and (2) the consent of Noteholders holding at least 75% of the
Outstanding Amount, and provided, further that an Opinion of Counsel shall be
furnished to the Indenture Trustee and the Owner Trustee to the effect that such
amendment or supplement shall not affect the treatment of any outstanding Notes
for federal income tax purposes, or cause the Issuer or the 2019-1 SUBI
Certificate to be classified as an association (or a publicly traded
partnership) taxable as a corporation for federal income tax purposes.
 
It shall not be necessary for the consent of Trust Certificateholders, the
Noteholders or the Indenture Trustee pursuant to this Section to approve the
particular form of any proposed amendment or consent, but it shall be sufficient
if such consent shall approve the substance thereof.  The manner of obtaining
such consents (and any other consents of Trust Certificateholders provided for
in this Agreement or in any other Basic Document) and of evidencing the
authorization of the execution thereof by Trust Certificateholders shall be
subject to such reasonable requirements as the Owner Trustee may prescribe.
 
(c)          Notwithstanding Section 12.01(b), this Agreement may be amended at
any time by the parties hereto to the extent reasonably necessary to assure that
none of the Vehicle Trust, the Issuer or the Transferor will be classified as an
association (or a publicly traded partnership) taxable as a corporation for
federal income tax purposes.
 
(d)          Prior to the execution of any amendment to this Agreement or any
other Basic Document, the Owner Trustee shall be entitled to receive and rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and the other Basic Documents and that
all conditions precedent herein and in the other Basic Documents to the
execution and delivery of such amendment have been satisfied.  The Owner Trustee
may, but shall not be obligated to, enter into any such amendment which affects
the Owner Trustee’s own rights, duties, indemnities or immunities under this
Agreement or otherwise.
 
(e)          The Owner Trustee shall give the Trust Certificateholders 30 days’
written notice of any proposed amendment or supplement hereto, unless such
amendment or supplement does not materially adversely affect the Trust
Certificateholders or if Securityholder consent is required and this Agreement
provides that the Owner Trustee shall not enter into such amendment unless a
majority of the aggregate Certificate Percentage Interest of Trust
Certificateholders or Noteholders consent in writing.
 
(f)          No amendment or supplement hereto shall be effective against the
Certificate Registrar or the Paying Agent if such amendment or supplement would
adversely affect the Certificate Registrar or the Paying Agent, as applicable,
including, without limitation, any amendment or supplement that would increase
the duties or liabilities of, or adversely change the economic consequences to,
the Certificate Registrar or the Paying Agent, unless the Certificate Registrar
or the Paying Agent, as applicable, otherwise consents in writing.
 
36

--------------------------------------------------------------------------------



Promptly after the execution of any amendment to the Certificate of Trust, the
Owner Trustee shall cause the filing of such amendment with the Secretary of
State.
 
Section 12.02.          No Legal Title to Owner Trust Estate.  The Trust
Certificateholder shall not have legal title to any part of the Owner Trust
Estate.  The Trust Certificateholder shall be entitled to receive distributions
with respect to its Trust Certificate only in accordance with Articles Five and
Nine.  No transfer, by operation of law or otherwise, of any right, title or
interest of the Trust Certificateholders to and in their ownership interest in
the Owner Trust Estate shall operate to terminate this Agreement or the trusts
hereunder or entitle any transferee to an accounting or to the transfer to it of
legal title to any part of the Owner Trust Estate.
 
Section 12.03.          Limitations on Rights of Others.  Except for Section
2.07, the provisions of this Agreement are solely for the benefit of the Owner
Trustee, the Transferor, the Trust Certificateholders, the Administrator, the
Servicer, the Indenture Trustee, the Asset Representations Reviewer and the
Noteholders, and nothing in this Agreement (other than Section 2.07), whether
express or implied, shall be construed to give to any other Person any legal or
equitable right, remedy or claim in the Owner Trust Estate or under or in
respect of this Agreement or any covenants, conditions or provisions contained
herein.
 
Section 12.04.          Notices.  All demands, notices and communications
hereunder shall be in writing and shall be delivered or mailed by registered or
certified first‑class United States mail, postage prepaid, hand delivery,
prepaid courier service and addressed in each case as follows:  (i) if to the
Owner Trustee, at Rodney Square North, 1100 North Market Street, Wilmington,
Delaware 19890-1600, Attention: Corporate Trust Administration; (ii) if to the
Transferor, at 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677,
Attention:  General Counsel, with a copy (which shall not constitute notice) to
Reed Auerbach, Esq., Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New
York 10178; (iii) if to S&P, to S&P Global Ratings, 55 Water Street, New York,
New York 10041, Attention: Asset Backed Surveillance Department, Email:
ABS_Surveillance@standardandpoors.com; (iv)  if to Moody’s, to Moody’s Investors
Service, Inc., ABS/RMBS Monitoring Department, 25th Floor, 7 World Trade Center,
250 Greenwich Street, New York, NY 10007, Email: ServicerReports@moodys.com; (v)
if to the Certificate Registrar, at the address set forth in Section 3.08
herein; (vi) if to the Paying Agent, at the applicable Corporate Trust Office as
set forth in the Indenture; or (vii) at such other address as shall be
designated by any of the foregoing in a written notice to the other parties
hereto.  Delivery shall occur only upon receipt or reported tender of such
communication by an officer of the recipient entitled to receive such notices
located at the address of such recipient for notices hereunder.
 
Any notice required or permitted to be given to a Trust Certificateholder shall
be given by first‑class mail, confirmed, facsimile or overnight courier, postage
prepaid, at the address of such Trust Certificateholder as shown in the
Certificate Register.  Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
such Trust Certificateholder receives such notice.
 
Section 12.05.          Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and
 
37

--------------------------------------------------------------------------------



any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 12.06.          Counterparts.  This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
 
Section 12.07.          Successors and Assigns.  All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of, the
Transferor, the Owner Trustee and the Trust Certificateholder and their
respective successors and permitted assigns, all to the extent as herein
provided.  Any request, notice, direction, consent, waiver or other instrument
or action by the Trust Certificateholder shall bind the successors and assigns
of the Transferor or such Trust Certificateholder.
 
Section 12.08.          No Petition.  To the fullest extent permitted by
applicable law, the Owner Trustee, any Paying Agent, the Transferor and any
Trust Certificateholder by accepting a Trust Certificate, covenant and agree
that prior to the date that is one year and one day after the date upon which
all obligations and payments under the Securitized Financing have been paid in
full, they will not institute against, or join any Person in instituting against
any Trust Certificateholder, the UTI Beneficiary (and the general partner of the
UTI Beneficiary that is a partnership, or the managing member of the UTI
Beneficiary that is a limited liability company), the Vehicle Trustee, the
Vehicle Trust, any Special Purpose Affiliate (and the general partner of any
Special Purpose Affiliate that is a partnership, or the managing member of any
Special Purpose Affiliate that is a limited liability company) that holds a
beneficial interest in the Vehicle Trust, the Transferor, the Owner Trustee, the
Issuer, the Indenture Trustee or any Affiliate or beneficiary of the same, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any United States federal or state bankruptcy or similar
law.
 
Section 12.09.          No Recourse.  Each Trust Certificate entitles the holder
thereof to the respective rights and benefits set forth in this Agreement and in
the Trust Certificate.  The Trust Certificates do not represent interests in or
obligations of the Servicer, the Administrator, the Transferor, the Owner
Trustee, any Paying Agent, the Indenture Trustee or any Affiliate thereof and no
recourse may be had against such parties or their assets, except as may be
expressly set forth or contemplated in this Agreement, the Trust Certificates or
the other Basic Documents.
 
Section 12.10.          Headings.  The headings of the various Articles and
Sections herein are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof.
 
Section 12.11.          Governing Law.  This Agreement shall be construed in
accordance with the laws of the State of Delaware, without reference to its
conflicts of law provisions, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.
 
38

--------------------------------------------------------------------------------



Section 12.12.          Certificates Nonassessable and Fully Paid.  Subject to
Section 2.07, Trust Certificateholders shall not be personally liable for
obligations of the Issuer.  The interests represented by the Trust Certificates
shall be nonassessable for any losses or expenses of the Issuer or for any
reason whatsoever, and, upon authentication thereof pursuant to Section 3.03,
3.04 and 3.05, the Trust Certificates shall be deemed fully paid.
 
Section 12.13.          Communications with Rating Agencies.   If the Owner
Trustee shall receive any written or oral communication from any Rating Agency
(or any of their respective officers, directors or employees) with respect to
the transactions contemplated hereby or under the Basic Documents or in any way
relating to the Notes, the Owner Trustee agrees to refrain from communicating
with such Rating Agency and to promptly (and, in any event, within one Business
Day) notify the Administrator of such communication.  The Owner Trustee agrees
to coordinate with the Administrator with respect to any communication to a
Rating Agency and further agrees that in no event shall the Owner Trustee engage
in any oral communication with respect to the transactions contemplated hereby
or under the Basic Documents or in any way relating to the Notes with any Rating
Agency (or any of their respective officers, directors or employees) without the
participation of the Administrator.
 
Section 12.14.          Financial Crimes Enforcement Network’s Customer Due
Diligence Requirements.   Pursuant to applicable law, including the Customer
Identification Program requirements established under the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Title III of Pub. L. 107 56 (signed into law
October 26, 2001) and its implementing regulations (collectively, USA PATRIOT
Act), the Financial Crimes Enforcement Network’s (FinCEN) Customer Due Diligence
Requirements and such other laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions (“Applicable Law”),
the Owner Trustee is required to obtain on or before closing, and from time to
time thereafter, documentation to verify and record information that identifies
each person who opens an account.  For a non-individual person such as a
business entity, a charity, a trust or other legal entity, the Owner Trustee
will ask for documentation to verify the entity’s formation and existence, its
financial statements, licenses, tax identification documents, identification and
authorization documents from individuals claiming authority to represent the
entity and other relevant documentation and information (including beneficial
owners of such entities).  To the fullest extent permitted by Applicable Law,
the Owner Trustee may conclusively rely on, and shall be fully protected and
indemnified in relying on, any such information received.  Failure to provide
such information may result in an inability of the Owner Trustee to perform its
obligations hereunder, which, at the sole option of the Owner Trustee, may
result in the Owner Trustee’s resignation in accordance with Section 10.02 of
this Agreement.  In the event of any change in beneficial ownership in the Trust
(or any beneficial interest in that interest, regardless of form), such change
shall be accompanied by IRS Form W-8 BEN, W-8 ECI or W-9, as applicable, and
such other documentation as may be required by the Owner Trustee in order to
comply with Applicable Law.
 
39

--------------------------------------------------------------------------------



ARTICLE THIRTEEN

COMPLIANCE WITH REGULATION AB
 
The Transferor and the Owner Trustee acknowledge and agree that the purpose of
Article XIII of this Agreement is to facilitate compliance by the Transferor
with the provisions of Regulation AB and related rules and regulations of the
Commission.
 
Neither the Transferor or the Owner Trustee shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that required
under the Securities Act).  The Owner Trustee acknowledges that interpretations
of the requirements of Regulation AB may change over time, whether due to
interpretive guidance provided by the Commission or its staff, consensus among
participants in the asset-backed securities markets, advice of counsel, or
otherwise, and agrees to comply with requests made by the Transferor in good
faith for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB.  In connection therewith, the Owner
Trustee shall cooperate fully with the Transferor to deliver to the Transferor
(including any of its assignees or designees), any and all statements, reports,
certifications, records, attestations, and any other information necessary in
the good faith determination of the Transferor, to permit the Transferor to
comply with the provisions of Regulation AB, together with such disclosures
relating to the Owner Trustee or the servicing of the 2019-1 Leases and the
2019-1 Vehicles, reasonably believed by the Transferor to be necessary in order
to effect such compliance.
 
40

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Trust Agreement to be duly executed by their respective officers hereunto duly
authorized, as of the day and year first above written.
 
BMW AUTO LEASING LLC,
  as Transferor




By: _____________________________                  
          Name:
          Title:




By: _____________________________                   
          Name:
          Title:




WILMINGTON TRUST, NATIONAL ASSOCIATION, as Owner Trustee




By:  _____________________________                  
          Name:
          Title:
41

--------------------------------------------------------------------------------

EXHIBIT A
 
FORM OF TRUST CERTIFICATE
 
SEE REVERSE FOR CERTAIN DEFINITIONS
 
THIS TRUST CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW.  THE HOLDER HEREOF, BY PURCHASING THIS TRUST
CERTIFICATE, AGREES THAT THIS TRUST CERTIFICATE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS AND ONLY PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES
IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB, IN
EACH CASE WHOM THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A SUBJECT TO THE RECEIPT BY THE
OWNER TRUSTEE AND THE TRANSFEROR OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED
IN THE TRUST AGREEMENT AND THE RECEIPT BY THE OWNER TRUSTEE AND THE TRANSFEROR
OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE OWNER TRUSTEE AND THE TRANSFEROR THAT
SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE UNITED STATES AND SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  THIS TRUST CERTIFICATE MAY
NOT BE PURCHASED OR HELD WITH PLAN ASSETS OF ANY OF (I) AN EMPLOYEE BENEFIT
PLAN, AS DEFINED IN SECTION 3(3) OF ERISA, THAT IS SUBJECT TO TITLE I OF ERISA,
(II) A PLAN DESCRIBED IN SECTION 4975(e)(1) OF THE CODE, (III) A GOVERNMENTAL OR
CHURCH PLAN, AS DEFINED IN SECTIONS 3(32) AND 3(33) OF ERISA, RESPECTIVELY,
SUBJECT TO ANY FEDERAL, STATE OR LOCAL LAW WHICH IS SUBSTANTIALLY SIMILAR TO THE
PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, (IV) AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF A PLAN’S INVESTMENT IN
THE ENTITY (WITHIN THE MEANING OF DEPARTMENT OF LABOR REGULATION 29 C.F.R.
SECTION 2510.3‑101) OR (V) A PERSON INVESTING “PLAN ASSETS” OF ANY SUCH PLAN OR
ENTITY (EACH A “BENEFIT PLAN”).  BY ACCEPTANCE OF THIS TRUST CERTIFICATE OR AN
INTEREST THEREIN, THE HOLDER HEREOF SHALL BE DEEMED TO REPRESENT AND WARRANT
THAT ITS ACQUISITION AND HOLDING IS IN COMPLIANCE WITH THE FOREGOING RESTRICTION
ON BENEFIT PLAN ASSETS.
 
THIS TRUST CERTIFICATE IS NOT TRANSFERABLE UNLESS THE PARTY TRANSFERRING THIS
TRUST CERTIFICATE (EXCEPTING TRANSFERS BY THE INITIAL PURCHASER) DELIVERS TO THE
OWNER TRUSTEE, THE TRANSFEROR, AND BNY MELLON TRUST OF DELAWARE, AS TRUSTEE OF
FINANCIAL SERVICES
 
A-1

--------------------------------------------------------------------------------



VEHICLE TRUST (THE “VEHICLE TRUST”), AN OPINION OF COUNSEL STATING THE
CIRCUMSTANCES AND CONDITIONS UPON WHICH THIS TRUST CERTIFICATE MAY BE
TRANSFERRED AND THAT SUCH TRANSFER AS DESCRIBED THEREIN WILL NOT CAUSE EITHER
THE ISSUER OR THE VEHICLE TRUST TO BE CLASSIFIED AS AN ASSOCIATION (OR A
PUBLICLY TRADED PARTNERSHIP) TAXABLE AS A CORPORATION FOR FEDERAL INCOME TAX
PURPOSES.
 
THIS TRUST CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN THE EVENT OF THE
DISSOLUTION, TERMINATION OR BANKRUPTCY OF BMW AUTO LEASING LLC WHEN IT IS HOLDER
HEREOF, AND ANY TRANSFER IN VIOLATION OF THIS PROVISION SHALL BE NULL AND VOID.
 
BMW VEHICLE LEASE TRUST 2019-1
 
TRUST CERTIFICATE
 
evidencing a beneficial interest in the Issuer, as defined below, the property
of which includes, among other things, the 2019-1 SUBI Certificate (transferred
pursuant to the Issuer SUBI Certificate Transfer Agreement), evidencing a
beneficial interest in the 2019-1 SUBI Assets.  The property of the Issuer has
been pledged to the Indenture Trustee pursuant to the Indenture to secure the
payment of the Notes issued thereunder.
 
This Trust Certificate does not represent an interest in or obligation of the
Transferor, BMW Financial Services NA, LLC, the Owner Trustee, any Paying Agent
or any of their respective Affiliates, except to the extent described below.
 
A-2

--------------------------------------------------------------------------------

NUMBER
Percentage Interest: ____%
R‑_____
 
 



This certifies that BMW AUTO LEASING LLC is the registered owner of a 100%
Certificate Percentage Interest that is nonassessable, fully-paid, beneficial
ownership interest in certain distributions of BMW Vehicle Lease Trust 2019-1
(the “Issuer”) formed by BMW Auto Leasing LLC, a Delaware limited liability
company (the “Transferor”).
 
The Issuer was created pursuant to a trust agreement, as amended and restated as
of March 20, 2019 (the “Trust Agreement”), between the Transferor and Wilmington
Trust, National Association, as trustee (the “Owner Trustee”), a summary of
certain of the pertinent provisions of which is set forth below.  Capitalized
terms used herein that are not otherwise defined shall have the meanings
assigned thereto in the Trust Agreement.
 
This Trust Certificate is one of the duly authorized Trust Certificates
designated under the Trust Agreement.  Also issued under an indenture, dated as
of March 20, 2019 (the “Indenture”), between the Issuer and U.S. Bank National
Association, as trustee (the “Indenture Trustee”), are the Class A-1 Notes,
Class A-2 Notes, Class A-3 Notes and Class A-4 Notes.  This Trust Certificate is
issued under and is subject to the terms, provisions and conditions of the Trust
Agreement, to which Trust Agreement the holder of this Trust Certificate by
virtue of the acceptance hereof assents and by which such Trust
Certificateholder is bound.  The property of the Issuer primarily includes,
among other things, (i) the 2019-1 SUBI Certificate (transferred pursuant to the
Issuer SUBI Certificate Transfer Agreement), evidencing a 100% beneficial
interest in the 2019-1 SUBI Assets, (ii) the security interest of the Issuer in
the Reserve Fund Property and (iii) all proceeds of the foregoing.  The rights
of the Issuer in the foregoing property have been pledged by the Issuer to the
Indenture Trustee to secure the payment of the Notes.
 
The Trust Certificates represent obligations of the Issuer only and do not
represent interests in, recourse to or obligations of the Transferor, the UTI
Beneficiaries, the Owner Trustee any Paying Agent or any of their respective
Affiliates.
 
Under the Trust Agreement, there will be distributed on the 20th of each month
(or, if such day is not a Business Day, the next Business Day), commencing on
April 22, 2019 (each, a “Payment Date”), to the Person in whose name this Trust
Certificate is registered at the close of business on the Business Day
immediately preceding each Payment Date (each, a “Record Date”) such Trust
Certificateholder’s percentage interest in the amount to be distributed with
respect to the Trust Certificates on such Payment Date and any remaining amounts
shall be distributed to the Transferor as holder of the Trust Certificate
pursuant to the terms of the Basic Documents.
 
The holder of this Trust Certificate acknowledges and agrees that its rights to
receive payments in respect of this Trust Certificate are subordinated to the
rights of the Noteholders as described in the Indenture.
 
It is the intent of the Transferor and Trust Certificateholders that the Trust
Certificates be treated as equity of the Issuer for purposes of federal income
tax or State income and franchise
 
A-3

--------------------------------------------------------------------------------



taxes.  If the Issuer is characterized as a separate entity for federal income
tax purposes, it is the intention of the parties to the Trust Agreement that it
qualify as a partnership for such purposes and the Trust Certificateholders will
be treated as partners in that partnership.  The Transferor and the other Trust
Certificateholders, by acceptance of a Trust Certificate, agree to take no
action inconsistent with such tax treatment of the Trust Certificates.
 
Each Trust Certificateholder by accepting this Trust Certificate, covenants and
agrees that prior to the date that is one year and one day after the date upon
which all obligations and payments under the related transaction documents have
been paid in full, it will not institute against, or join any Person in
instituting against any Trust Certificateholder, the UTI Beneficiary (and the
general partner of the UTI Beneficiary that is a partnership, or the managing
member of the UTI Beneficiary that is a limited liability company), the Vehicle
Trustee, the Vehicle Trust, any Special Purpose Affiliate (and the general
partner of any Special Purpose Affiliate that is a partnership, or the managing
member of any Special Purpose Affiliate that is a limited liability company)
that holds a beneficial interest in the Vehicle Trust, the Transferor, the Owner
Trustee, the Issuer, the Indenture Trustee or any Affiliate or beneficiary of
the same, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any United States federal or state
bankruptcy or similar law.
 
Distributions on this Trust Certificate will be made as provided in the Trust
Agreement by or on behalf of the Owner Trustee by wire transfer or by check
mailed to the Trust Certificateholder of record in the Certificate Register
without the presentation or surrender of this Trust Certificate or the making of
any notation hereon.  Except as otherwise provided in the Trust Agreement and
notwithstanding the above, the final payment on this Trust Certificate will be
made after due notice by the Owner Trustee of the pendency of such payment and
only upon presentation and surrender of this Trust Certificate at the office or
agency maintained for such purpose by the Certificate Registrar in The City of
New York.
 
Reference is hereby made to the further provisions of this Trust Certificate set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.
 
Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee, by manual signature, this Trust
Certificate shall not entitle the holder hereof to any benefit under the Trust
Agreement or be valid for any purpose.
 
THIS TRUST CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
 
A-4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Issuer and not in its
individual capacity, has caused this Trust Certificate to be duly executed.
 
Dated:  ________________________
 
 
 
BMW VEHICLE LEASE TRUST 2019-1
 
 
   
By:   Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee
 
 
   
By: ___________________________        
Name:
Title:
 
 
     



 
OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION
 
This is one of the Trust Certificates referred to in the within‑mentioned Trust
Agreement.
 
Wilmington Trust, National Association,
    as Owner Trustee
 
 
   
 
 
By:  __________________________________________-       
 
 
 
         



 
A-5

--------------------------------------------------------------------------------

[Reverse of Trust Certificate]
 
This Trust Certificate does not represent an obligation of or an interest in the
Transferor, the Administrator, the Servicer, the Owner Trustee, any Paying
Agent, the Indenture Trustee or any of their respective Affiliates, and no
recourse may be had against such parties or their assets, except as may be
expressly set forth or contemplated herein or in the Trust Agreement or the
other Basic Documents.  In addition, this Trust Certificate is not guaranteed by
any governmental agency or instrumentality and is limited in right of payment to
certain collections and recoveries and certain other amounts respecting the
assets of the Issuer, all as more specifically set forth in the Indenture.  The
Transferor will furnish, upon the request of any holder of a Trust Certificate,
such information as is specified in paragraph (d)(4) of Rule 144A of the
Securities Act of 1933, as amended, with respect to the Issuer.
 
The Trust Agreement may be amended by the Transferor and the Owner Trustee, in
some cases without the consent of any of the Securityholders in the manner set
forth therein, and any such amendment will bind each holder and transferee of
this Certificate.
 
As provided in the Trust Agreement, and if the Transferor delivers an Opinion of
Counsel that the Trust Certificates are transferable in accordance with the
terms set forth therein, which opinion the Transferor has not determined can be
given under the Internal Revenue Code and existing and proposed regulations
thereunder, the transfer of this Trust Certificate is registerable in the
Certificate Register upon surrender of this Trust Certificate for registration
of transfer at the offices or agencies of the Certificate Registrar maintained
by the Trust in the Borough of Manhattan, The City of New York, accompanied by a
written instrument of transfer in form satisfactory to the Owner Trustee and the
Certificate Registrar duly executed by the Trust Certificateholder hereof or
such Trust Certificateholder’s attorney duly authorized in writing, and
thereupon one or more new Trust Certificates of the same class and in authorized
denominations evidencing the same aggregate interest in the Issuer will be
issued to the designated transferee.  The initial Certificate Registrar
appointed under the Trust Agreement is U.S. Bank National Association.
 
The Trust Certificates are issuable only as registered Trust Certificates
without coupons or principal balance.  As provided in the Trust Agreement and
subject to certain limitations therein set forth, Trust Certificates are
exchangeable for new Trust Certificates of authorized percentage interests
evidencing the same aggregate percentage interest, as requested by the Holder
surrendering the same.  No service charge will be made for any such registration
of transfer or exchange, but the Owner Trustee or the Certificate Registrar may
require payment of a sum sufficient to cover any tax or governmental charge
payable in connection therewith.
 
The Owner Trustee, the Certificate Registrar and any agent of the Owner Trustee
or the Certificate Registrar may treat the Person in whose name this Trust
Certificate is registered as the owner hereof for all purposes, and none of the
Owner Trustee, the Certificate Registrar or any such agent shall be affected by
any notice to the contrary.
 
The obligations and responsibilities created by the Trust Agreement and the
trust created thereby shall terminate upon the payment to Trust
Certificateholders of all amounts required to
 
A-6

--------------------------------------------------------------------------------



be paid to them pursuant to the Trust Agreement and the Indenture and the
disposition of all property held as part of the Owner Trust Estate.
 
Any prospective transferee of this Trust Certificate will be required to deliver
a letter to the Transferor, the Certificate Registrar and the Underwriter
substantially in the form of Exhibit C to the Trust Agreement, which letter
includes a representation that such prospective transferee is not a Benefit Plan
Investor.  This Trust Certificate may not be transferred, sold, pledged or
otherwise disposed to or for the account of a Benefit Plan Investor.
 
This Trust Certificate may not be acquired by a Benefit Plan.  By accepting and
holding this Trust Certificate, the holder hereof shall be deemed to have
represented and warranted that it is not a Benefit Plan and is not acquiring
this Trust Certificate or an interest therein for the account of a Benefit Plan.
 
A-7

--------------------------------------------------------------------------------

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______________________________________________________________________________
        
PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

_______________________________________________________________________________
   



_______________________________________________________________________________
    


_______________________________________________________________________________
    
                 (Please print or type name and address, including postal zip
code, of assignee)
 
the within Trust Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing ______________________________ attorney to transfer
said Trust Certificate on the books of the
Certificate Registrar, with full power of substitution in the premises.
 
Dated:  ___________________
 
*
Signature Guaranteed:
*
 

*
NOTICE:  The signatures(s) on this Assignment must correspond with the name(s)
as written on the face of the within Trust Certificate in every particular
without alteration, enlargement or any change whatsoever.  Such signature must
be guaranteed by a member firm of the New York Stock Exchange or a commercial
bank or trust company.

A-8

--------------------------------------------------------------------------------

EXHIBIT B
 
FORM OF RULE 144A CERTIFICATE
 
Dated:
 
BMW Auto Leasing LLC
c/o BMW Financial Services NA, LLC,
  its Managing Member
300 Chestnut Ridge Road
Woodcliff Lake, New Jersey 07677
 
Wilmington Trust, National Association,
  as Owner Trustee
Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
Attn:  Corporate Trust Administration
 
U.S. Bank National Association,
  as Certificate Registrar
111 East Fillmore Avenue
St. Paul, Minnesota 55107


 Ladies and Gentlemen:
 
This is to notify you as to the transfer of [___]% Certificate Percentage
Interest of the Asset Backed Certificates (the “Trust Certificates”) of BMW
Vehicle Lease Trust 2019-1 (the “Issuer”).
 
The undersigned is the holder of the Trust Certificates and with this notice
hereby deposits with the Owner Trustee [___]% Certificate Percentage Interest of
the Trust Certificates and requests that Trust Certificates in the same
Certificate Percentage Interest be issued, executed and authenticated and
registered to the purchaser on ____________, as specified in the Trust
Agreement, as follows:
 
Name:
 
 
Address:
 
 
Taxpayer I.D. No:
 
 

The undersigned represents and warrants that the undersigned (a) reasonably
believes the purchaser is a “qualified institutional buyer,” as defined in Rule
144A under the Securities Act of 1933, as amended (the “Act”), (b) such
purchaser has acquired the Trust Certificates in a transaction effected in
accordance with the exemption from the registration requirements of the Act
provided by Rule 144A and (c) if the purchaser has purchased the Trust
Certificates for one or more accounts for which it is acting as fiduciary or
agent, (i) each such account is a qualified institutional buyer and (ii) the
purchaser is acquiring Trust Certificates for its own account or for
 
B-1

--------------------------------------------------------------------------------



one or more institutional accounts for which it is acting as fiduciary or agent
in a minimum Certificate Percentage Interest of at least 5%.
 
Very truly yours,


          

 


 
By: ___________________________________
        Name:
        Title:
B-2

--------------------------------------------------------------------------------

EXHIBIT C
 
FORM OF RULE 144A LETTER
 
QUALIFIED INSTITUTIONAL BUYER
 
Dated:
 
Wilmington Trust, National Association,
  as Owner Trustee
Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
Attn:  Corporate Trust Administration
 
U.S. Bank National Association,
  as Certificate Registrar
111 East Fillmore Avenue
St. Paul, Minnesota 55107


SG Americas Securities, LLC,
  as Representative
245 Park Avenue
New York, New York 10167
 
BMW Auto Leasing LLC
c/o BMW Financial Services NA, LLC,
  its Managing Member
300 Chestnut Ridge Road
Woodcliff Lake, New Jersey 07677
 
Ladies and Gentlemen:
 
In connection with our proposed purchase of [___]% Certificate Percentage
Interest of the Asset-Backed Certificates (the “Certificates”) representing an
undivided interest in the BMW Vehicle Lease Trust 2019-1 (the “Trust”), the
investor on whose behalf the undersigned is executing this letter (the
“Purchaser”) confirms that:
 
1.          The Purchaser has relied upon its own tax, legal and financial
advisors in connection with its decision to purchase the Certificates.
 
2.          The Purchaser is (A) a “Qualified Institutional Buyer” (as defined
in Rule 144A under the Securities Act of 1933, as amended (the “1933 Act”)) and
has delivered to you a certificate substantially in the form attached hereto as
Annex 1 or Annex 2, as applicable and (B) acquiring the Certificates for its own
account or for the account of an investor of the type described in clause (A)
above as to each of which the Purchaser exercises sole investment discretion. 
The Purchaser is purchasing the Certificates for investment purposes and not
with a view to, or for, the offer or sale in connection with, a public
distribution or in any other manner that would violate the 1933 Act or the
securities or blue sky laws of any state.
 
C-1

--------------------------------------------------------------------------------



3.          The Purchaser understands that the Certificates have not been and
will not be registered under the 1933 Act or under the securities or blue sky
laws of any state, and that (i) if it decides to resell, pledge or otherwise
transfer any Certificate, such Certificate may be resold, pledged or transferred
without registration only to an entity that has delivered to the Transferor and
the Owner Trustee a certification that it is a Qualified Institutional Buyer
that purchases (1) for its own account or (2) for the account of such a
Qualified Institutional Buyer, that is, in either case, aware that the resale,
pledge or transfer is being made in reliance on said Rule 144A and (ii) it will,
and each subsequent holder will be required to, notify any purchaser of any
Certificate from it of the resale restrictions referred to in clause (i) above.
 
4.          The Purchaser understands that each of Certificate will bear a
legend to the following effect, unless otherwise agreed by the Transferor and
the Owner Trustee:
 
“THIS TRUST CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW.  THE HOLDER HEREOF, BY PURCHASING THIS TRUST
CERTIFICATE, AGREES THAT THIS TRUST CERTIFICATE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS AND ONLY PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES
IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB, IN
EACH CASE WHOM THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A SUBJECT TO THE RECEIPT BY THE
OWNER TRUSTEE AND THE TRANSFEROR OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED
IN THE TRUST AGREEMENT AND THE RECEIPT BY THE OWNER TRUSTEE AND THE TRANSFEROR
OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE OWNER TRUSTEE AND THE TRANSFEROR THAT
SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION.  THIS CERTIFICATE MAY NOT BE PURCHASED OR HELD WITH PLAN ASSETS OF
ANY OF (I) AN EMPLOYEE BENEFIT PLAN, AS DEFINED IN SECTION 3(3) OF ERISA, THAT
IS SUBJECT TO TITLE I OF ERISA, (II) A PLAN DESCRIBED IN SECTION 4975(e)(1) OF
THE CODE, (III) A GOVERNMENTAL OR CHURCH PLAN, AS DEFINED IN SECTIONS 3(32) AND
3(33) OF ERISA, RESPECTIVELY, SUBJECT TO ANY FEDERAL, STATE OR LOCAL LAW WHICH
IS SUBSTANTIALLY SIMILAR TO THE PROVISIONS OF SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE, (IV) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY
REASON OF A PLAN’S INVESTMENT IN THE ENTITY (WITHIN THE MEANING OF DEPARTMENT OF
LABOR REGULATION 29 C.F.R. SECTION 2510.3‑101) OR (V) A PERSON INVESTING “PLAN
ASSETS” OF ANY SUCH PLAN OR ENTITY
 
C-2

--------------------------------------------------------------------------------



(EACH, A “BENEFIT PLAN”).  BY ACCEPTANCE OF THIS CERTIFICATE OR AN INTEREST
THEREIN, THE HOLDER HEREOF SHALL BE DEEMED TO REPRESENT AND WARRANT THAT ITS
ACQUISITION AND HOLDING IS IN COMPLIANCE WITH THE FOREGOING RESTRICTION ON
BENEFIT PLAN ASSETS. THIS TRUST CERTIFICATE IS NOT TRANSFERABLE UNLESS THE PARTY
TRANSFERRING THIS TRUST CERTIFICATE (EXCEPTING TRANSFERS BY THE INITIAL
PURCHASER) DELIVERS TO THE OWNER TRUSTEE, THE TRANSFEROR, AND BNY MELLON TRUST
OF DELAWARE, AS TRUSTEE OF FINANCIAL SERVICES VEHICLE TRUST (THE “VEHICLE
TRUST”), AN OPINION OF COUNSEL STATING THE CIRCUMSTANCES AND CONDITIONS UPON
WHICH THIS TRUST CERTIFICATE MAY BE TRANSFERRED AND THAT SUCH TRANSFER AS
DESCRIBED THEREIN WILL NOT CAUSE EITHER THE ISSUER OR THE VEHICLE TRUST TO BE
CLASSIFIED AS AN ASSOCIATION (OR A PUBLICLY TRADED PARTNERSHIP) TAXABLE AS A
CORPORATION FOR FEDERAL INCOME TAX PURPOSES.
 
THIS TRUST CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN THE EVENT OF THE
DISSOLUTION, TERMINATION OR BANKRUPTCY OF BMW AUTO LEASING LLC WHEN IT IS HOLDER
HEREOF, AND ANY TRANSFER IN VIOLATION OF THIS PROVISION SHALL BE NULL AND VOID.”
 
5.          The Purchaser will be the beneficial owner of the Certificate and
either (A) is not, and will not become, a partnership, Subchapter S corporation
or grantor trust for U.S. federal income tax purposes or (B) is such an entity,
but none of the direct or indirect beneficial owners of any of the interests in
such transferee have allowed or caused, or will allow or cause, 50% or more (or
such other percentage as the Transferor may establish prior to the time of such
proposed transfer) of the value of such interests to be attributable to such
transferee’s ownership of Certificates.
 
6.          The Purchaser understands that no subsequent transfer of the
Certificates is permitted unless (A) such transfer is of a Certificate with a
Certificate Percentage Interest of at least 5%, (B) it causes its proposed
transferee to provide to the Transferor, the Certificate Registrar and the
Underwriter a letter substantially in the form of Exhibit C to the Trust
Agreement, as applicable, or such other written statement as the Transferor
shall prescribe and (C) the Transferor consents in writing to the proposed
transfer, which consent shall be granted unless the Transferor determines that
such transfer would create a risk that the Issuer or the Vehicle Trust would be
classified for federal or any applicable state tax purposes as an association
(or a publicly traded partnership) taxable as a corporation; provided, however,
that any attempted transfer that would either cause (1) the number of registered
holders of Certificates, or trust certificates of any related issuer, in the
aggregate to exceed 99 (provided that, each separate entity will be considered
as a single registered holder, regardless of the number of trust certificates
held by such entity) or (2) the number of holders of direct or indirect
interests in the Vehicle Trust to exceed 50, shall be a void transfer.
 
7.          The Purchaser understands that the opinion of counsel to the Issuer
that the Issuer is not a publicly traded partnership taxable as a corporation is
dependent in part on the accuracy of the representations in paragraphs 5 and 6
above.
 
C-3

--------------------------------------------------------------------------------



8.          The Purchaser is a Person who is either (A)(1) a citizen or resident
of the United States or (2) a corporation or partnership (including any entity
treated as a corporation or partnership for U.S. income tax purposes) organized
in or under the laws of the United States, any state or the District of Columbia
or (B) an estate the income of which is includible in gross income for federal
income tax purposes regardless of source or a trust if the court within the
United States is able to exercise primary supervision of the administration of
the trust and one or more United States persons have the authority to control
all substantial decisions of the trust.  It agrees that it will provide a
certification of non‑foreign status signed under penalty of perjury (and such
other certifications, representations or Opinions of Counsel as may be requested
by the Transferor, the Owner Trustee and the Certificate Registrar).
 
9.          The Purchaser agrees that if at some time in the future it wishes to
transfer or exchange any of the Certificates, it will not transfer or exchange
any of the Certificates unless such transfer or exchange is in accordance with
Section 3.04 of the Trust Agreement.  The Purchaser understands that any
purported transfer of the Certificates (or any interest therein) in
contravention of any of the restrictions and conditions in the Trust Agreement,
as applicable, shall be a void, and the purported transferee in such transfer
shall not be recognized by the Issuer or any other Person as a
Certificateholder, as the case may, be for any purpose.
 
10.          The Purchaser hereby irrevocably requests you to arrange for
definitive Certificates representing the Certificates purchased by the Purchaser
to be registered and delivered promptly after the date hereof as follows:
 
Certificate Percentage Interest
of Definitive Certificate:
 
Registered in
Name of:
 
Deliver Definitive
Certificate to:
                             



You and the Owner Trustee are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceeding or official inquiry with respect
to the matters covered hereby.
 
Very truly yours,


By:  _________________________________________                   
          Name:
          Title:


[Medallion Stamp to be affixed here]
C-4

--------------------------------------------------------------------------------

ANNEX 1 TO EXHIBIT C
 
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
 
[For Transferees Other Than Registered Investment Companies]
 
The undersigned (the “Purchaser”) hereby certifies as follows to the addressees
of the Rule 144A Representation Letter to which this certification is attached
with respect to the Certificate described therein:
 
(i)          As indicated below, the undersigned is the President, Chief
Financial Officer, Senior Vice President or other executive officer of the
Purchaser.
 
(ii)          In connection with purchases by the Purchaser, the Purchaser is a
“qualified institutional buyer” as that term is defined in Rule 144A (“Rule
144A”) under the Securities Act of 1933, as amended, because (i) the Purchaser
owned and/or invested on a discretionary basis $__________1 in securities
(except for the excluded securities referred to below) as of the end of the
Purchaser’s most recent fiscal year (such amount being calculated in accordance
with Rule 144A) and (ii) the Purchaser satisfies the criteria in the category
marked below.
 


___
Corporation, etc.  The Purchaser is a corporation (other than a bank, savings
and loan association or similar institution), Massachusetts or similar statutory
trust, partnership, or charitable organization described in Section 501(c)(3) of
the Internal Revenue Code of 1986, as amended.

 


___
Bank.  The Purchaser (a) is a national bank or banking institution organized
under the laws of any state, territory or the District of Columbia, the business
of which is substantially confined to banking and is supervised by the state or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements, a copy of which is
attached hereto.

 


___
Savings and Loan.  The Purchaser (a) is a savings and loan association, building
and loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a state or federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements, a
copy of which is attached hereto.

 



--------------------------------------------------------------------------------

1
Purchaser must own and/or invest on a discretionary basis at least $100,000,000
in securities unless Purchaser is a dealer, and, in that case, Purchaser must
own and/or invest on a discretionary basis at least $10,000,000 in securities.

 
C-5

--------------------------------------------------------------------------------





___
Broker‑dealer.  The Purchaser is a dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 


___
Insurance Company.  The Purchaser is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a state, territory
or the District of Columbia.

 


___
State or Local Plan.  The Purchaser is a plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of the state
or its political subdivisions, for the benefit of its employees.

 


___
ERISA Plan.  The Purchaser is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974.

 


___
Investment Advisor.  The Purchaser is an investment advisor registered under the
Investment Advisors Act of 1940.

 


___
Small Business Investment Company.  The Purchaser is a small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958.

 


___
Business Development Company.  The Purchaser is a business development company
as defined in Section 202(a)(22) of the Investment Advisors Act of 1940.

 


___
Trust Fund.  The Purchaser is a trust fund whose trustee is a bank or trust
company and whose participants are exclusively state or local Plans or ERISA
Plans as defined above, and no participant of the Purchaser is an individual
retirement account or an H.R. 10 (Keogh) plan.

 
(iii)          The term “securities” as used herein does not include
(i) securities of issuers that are affiliated with the Purchaser,
(ii) securities that are part of an unsold allotment to or subscription by the
Purchaser, if the Purchaser is a dealer, (iii) bank deposit notes and
certificates of deposit, (iv) loan participations, (v) repurchase agreements,
(vi) securities owned but subject to a repurchase agreement and (vii) currency,
interest rate and commodity swaps.
 
(iv)          For purposes of determining the aggregate amount of securities
owned and/or invested on a discretionary basis by the Purchaser, the Purchaser
used the cost of such securities to the Purchaser and did not include any of the
securities referred to in the preceding paragraph, except (i) where the
Purchaser reports its securities holdings in its financial statements on the
basis of their market value, and (ii) no current information with respect to the
cost of those securities has been published.  If clause (ii) in the preceding
sentence applies, the securities may be valued at their market value.  Further,
 
C-6

--------------------------------------------------------------------------------



in determining such aggregate amount, the Purchaser may have included securities
owned by subsidiaries of the Purchaser, but only if such subsidiaries are
consolidated with the Purchaser in its financial statements prepared in
accordance with generally accepted accounting principles and if the investments
of such subsidiaries are managed under the Purchaser’s direction.  However, such
securities were not included if the Purchaser is a majority‑owned, consolidated
subsidiary of another enterprise and the Purchaser is not itself a reporting
company under the Exchange Act.
 
(v)          The Purchaser acknowledges that it is familiar with Rule 144A and
understands that the seller to it and other parties related to the Certificates
are relying and will continue to rely on the statements made herein because one
or more sales to the Purchaser may be in reliance on Rule 144A.
 
(vi)          Until the date of purchase of the Certificates, the Purchaser will
notify each of the parties to which this certification is made of any changes in
the information and conclusions herein.  Until such notice is given, the
Purchaser’s purchase of the Certificates will constitute a reaffirmation of this
certification as of the date of such purchase.  In addition, if the Purchaser is
a bank or savings and loan is provided above, the Purchaser agrees that it will
furnish to such parties updated annual financial statements promptly after they
become available.
 
 
________________________________
Name of Purchaser
 
 
By: ___________________________________
      Name:
      Title:
 
Dated: ________________________________        

 
C-7

--------------------------------------------------------------------------------

ANNEX 2 TO EXHIBIT C
 
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
 
[For Transferees That are Registered Investment Companies]
 
The undersigned (the “Purchaser”) hereby certifies as follows to the addressees
of the Rule 144A Representation Letter to which this certification is attached
with respect to the Certificate described therein:
 
(i)          As indicated below, the undersigned is the President, Chief
Financial Officer or Senior Vice President of the Purchaser or, if the Purchaser
is a “qualified institutional buyer” as that term is defined in Rule 144A (“Rule
144A”) under the Securities Act of 1933, as amended, because the Purchaser is
part of a Family of Investment Companies (as defined below), is such an officer
of the Adviser.
 
(ii)          In connection with purchases by the Purchaser, the Purchaser is a
“qualified institutional buyer” as defined in Rule 144A because (i) the
Purchaser is an investment company registered under the Investment Company Act
of 1940, as amended, and (ii) as marked below, the Purchaser alone, or the
Purchaser’s Family of Investment Companies, owned at least $100,000,000 in
securities (other than the excluded securities referred to below) as of the end
of the Purchaser’s most recent fiscal year.  For purposes of determining the
amount of securities owned by the Purchaser or the Purchaser’s Family of
Investment Companies, the cost of such securities was used, except (i) where the
Purchaser or the Purchaser’s Family of Investment Companies reports its
securities holdings in its financial statements on the basis of their market
value, and (ii) no current information with respect to the cost of those
securities has been published.  If clause (ii) in the preceding sentence
applies, the securities may be valued at market.
 


___
The Purchaser owned $__________ in securities (other than the excluded
securities referred to below) as of the end of the Purchaser’s most recent
fiscal year (such amount being calculated in accordance with Rule 144A).

 


___
The Purchaser is part of a Family of Investment Companies which owned in the
aggregate $__________ in securities (other than the excluded securities referred
to below) as of the end of the Purchaser’s most recent fiscal year (such amount
being calculated in accordance with Rule 144A).

 
(iii)          The term “Family of Investment Companies” as used herein means
two or more registered investment companies (or series thereof) that have the
same investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).
 
(iv)          The term “securities” as used herein does not include
(i) securities of issuers that are affiliated with the Purchaser or are part of
the Purchaser’s Family of Investment Companies, (ii) bank deposit notes and
certificates of deposit, (iii) loan
 
C-8

--------------------------------------------------------------------------------



participations, (iv) repurchase agreements, (v) securities owned but subject to
a repurchase agreement and (vi) currency, interest rate and commodity swaps.
 
(v)          The Purchaser is familiar with Rule 144A and understands that the
parties listed in the Rule 144A Representation Letter to which this
certification relates are relying and will continue to rely on the statements
made herein because one or more sales to the Purchaser will be in reliance on
Rule 144A.  In addition, the Purchaser will only purchase for the Purchaser’s
own account.
 
(vi)          Until the date of purchase of the Transferor Certificate, the
undersigned will notify the parties listed in the Rule 144A Transferee
Certificate to which this certification relates of any changes in the
information and conclusions herein.  Until such notice is given, the Purchaser’s
purchase of the Certificates will constitute a reaffirmation of this
certification by the undersigned as of the date of such purchase.
 


Name of Purchaser or Advisor
 
By: _________________________________
        Name:
        Title:
 
IF AN ADVISOR:
 


______________________________________
Name of Purchaser or Advisor
 
Dated:   _________________________________      

 
C-9

--------------------------------------------------------------------------------



 
EXHIBIT D
 
FORM OF INVESTMENT LETTER
 
_______________, ___
 
Seller
 
 
     



Wilmington Trust, National Association,
  as Owner Trustee
Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
Attn:  Corporate Trust Administration
 
U.S. Bank National Association,
  as Certificate Registrar
111 East Fillmore Avenue
St. Paul, Minnesota 55107


SG Americas Securities, LLC,
  as Representative
245 Park Avenue
New York, New York 10167
 
BMW Auto Leasing LLC
c/o BMW Financial Services NA, LLC,
  its Managing Member
300 Chestnut Ridge Road
Woodcliff Lake, New Jersey 07677
 


Re:
BMW Vehicle Lease Trust 2019-1
Asset Backed Certificates                       

 
Dear Sirs:
 
In connection with our acquisition of the above-referenced Asset Backed
Certificates (the “Certificates”) we certify that (a) we understand that the
Certificates are not being registered under the Securities Act of 1933, as
amended (the “Act”), or any state securities laws and are being transferred to
us in a transaction that is exempt from the registration requirements of the Act
and any such laws, (b) we are an “accredited investor,” as defined in Regulation
D under the Act, and have such knowledge and experience in financial and
business matters that we are capable of evaluating the merits and risks of
investments in the Certificates, (c) we have had the opportunity to ask
questions of and receive answers from the Seller concerning the purchase of
 
D-1

--------------------------------------------------------------------------------



the Certificates and all matters relating thereto or any additional information
deemed necessary to our decision to purchase the Certificates, (d) we are
acquiring the Certificates for investment for our own account and not with a
view to any distribution of such Certificates (but without prejudice to our
right at all times to sell or otherwise dispose of the Certificates in
accordance with clause (g) below), (e) we have not offered or sold any
Certificates to, or solicited offers to buy any Certificates from, any person,
or otherwise approached or negotiated with any person with respect thereto, or
taken any other action that would result in a violation of Section 5 of the Act
or any state securities laws, (f) we are not a Benefit Plan Investor and (g) we
will not sell, or otherwise dispose of any Certificates unless (i) such sale,
transfer or other disposition is made pursuant to an effective registration
statement under the Act and in compliance with any state securities laws or is
exempt from such registration requirements and, if requested, we will at our
expense provide an Opinion of Counsel satisfactory to the addressees of this
certificate that such sale, transfer or other disposition may be made pursuant
to an exemption from the Act, (ii) the purchaser or transferee of such
Certificate has executed and delivered to you a certificate to substantially the
same effect as this certificate and (iii) the purchaser or transferee has
otherwise complied with any conditions for transfer set forth in the Amended and
Restated Trust Agreement dated as of March 20, 2019, between BMW Auto Leasing
LLC, as transferor and Wilmington Trust, National Association, as Owner Trustee.
 



 
Very truly yours,



[NAME OF TRANSFEREE]
 
 
 
By
     
Authorized Officer







 




D-2